Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 1 of 125 PageID #: 1182




                           Exhibit 7
                                                                         COPY
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 2 of 125 PageID #: 1183



         1                                                               l

         2       UNITED STATES DISTRICT COURT

         3       EASTERN DISTRICT OF NEW YORK

         4       ---------------------------------------------x

         5       MICHAEL RAKEMAN,        BRIAN SCHIELE,      LUIS DELGADO,

         6       ROBERT TOLLIN,       WILLIAM MCCUTCHAN,        JOHN NELSON

         7       FENRICH and KEVIN BLANEY,

         8                                 Plaintiffs,

         9                                             Civil Index No:
                                                       16CV004531JFB) l,GRB)
        10                     - against -

        11       MLD MORTGAGE INC.        and LAWRENCE DEAR,

        12                                 Defendants.

        13       ---------------------------------- -----------x

        14                                      129 Third Street
                                                Mineola, New York
        15
                                                April 15, 2019
        16                                      10:06 a.rn.

        17

        18                        Deposition of Plaintiff,

        19              MICHAEL RAKEMAN,        before Diana

        20              Mitchell,     a Notary Public of the

        21              State of New York.

        22

        23

        24                 Rich Moffett Court Reporting, Inc.
                            114 Old Country Road, Suite 630
        25                      Mineola, New York 11501
                                     516-280-4664
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 3 of 125 PageID #: 1184



           1                                                             2
          2        AP P EARAN CES :
           3       NEIL H. GREENB£RG & ASSOCIATES ,             F. C,

          4        Att o rney f o r   Plaintiff
                          424 2 ~e rri ck Road

          6               Ma ssapequ a ,   New York 11 ~':i 8

          7        ~Y:    JUSTI~ REILLY ,     ES Q.

          8

          9

        10

        l l        THE LAW OFFICE OF RAYMOND NARDO

        12         Attorney f or DefendanLs
        13                12 9 T h ird St reet

        14                Mineola ,    New York 115 0 1

        15         9Y :   RAYKONC N~RDO,      ES Q .

        16
        17

        18

        19         ALSO E?ES E:NT :

        20                BRIAN $CHIELE
        /. 1              LU IS DELGADO
        22                WI~LIAM ~CCUTCHAK
        23

       24
        25

               '----------Rich Moffett Court Reporting, h,c. - - - - - - - - ~
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 4 of 125 PageID #: 1185




         1                                                                3

         2

         3                        IT IS HEREBY STIPULATED AND

         4               AGREED by and between the attorneys

         5               for the respective parties h erein ,

         6               that the filing ,       sealing a n d

         7               cert i f i cation of the within

         8               deposition be waived.

         9                        IT IS FURTHER STIPULATED AND

        10               AGREED that all objections ,            except

        11               as to the form of the question,

        12               shal l   be reserved to the time of

        13               the trial .

        14                        IT IS FURTHER STIPULATED AND

        15              AGREED that the wit h in depositio n

        16              may be sworn to and signed before

        17               any officer authori z ed to

        18               administer an oath wi th the same

        19               force and effect as if signed and

        20               sworn to before the Cour t .

        21

        22                               -   o Oo -

        23

        24

        25

             L...--------Rich Moffett Court Reporting, Inc. - - - - - - - - - '
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 5 of 125 PageID #: 1186




         1                                                               4

         2       M I C H A E L           R A K E M A N,

         3       called as a witness,         having been duly

         4       sworn by a Notary Public,             was examined

         5       and testified as follows:

         6                      *                *                 *

         7       EXAMINATION BY

         8       MR.   NARDO:

         9               Q          Please state your full name

        10       for the record.

        11               A          My name is Michael Rakeman.

        12               Q          What is your address?

        13              A           I live at 56 Dogwood Lane,

        14       Rockville Centre,        New York 11570.

        15               Q          Good morning,      Mr.   Rakeman.

        16              A           Good morning.

        17               Q          This is a deposition.         I am

        18       going to ask you a series of questions

        19       which you must answer.              If you don't know

        20       an answer you can simply say that you

        21       don't know.        If you don't understand a

        22       question,      let me know,     I' 11 do the best I

        23       can to rephrase it.

        24                          And at the end of the process

        25       there will be a transcript generated by

             .___-------Rich Moffett Court Reporting, Inc. _________.
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 6 of 125 PageID #: 1187




         1                                                               5

         2       the court reporter here taking down my

         3       quest i ons and your answers ,         so it ' s best

         4       if you don' t        spea k when I ' m spea king ,    and

         5       I ' ll t ry not to speak when you'r e

         6       speaki ng for the sake of the t ranscript .

         7       Do you understa nd that?

         8               A        I    understand .

         9               Q        Have you ever been deposed

        10       before?

        11               A        Yes.

        12               Q        How man y times?

        13               A        Once.

        14               Q        What was that in connect io n

        15       with?

        16               A        A car accident .

        17               Q        How lo ng ago?

        18               A        Was t he accident or the

        19       deposition ?

        20               Q        The deposition.

        21               A        Approximately tw o ye a rs.

        22               Q        Were yo u a party to that

        23       case?

        24               A        I    was the defendant .

        25               Q        Other than that case ,        have
             "--------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ ___.
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 7 of 125 PageID #: 1188




         1                                                                  6

         2       you ever been deposed b e f o r e ?

         3               A        No.

         4               Q        Other than that case and th i s

         5       curr ent case ,    have you ever be en a

         6       plaintiff or defendant               in any lawsuit?

         7               A        Yes.

         8               Q        How many?

         9               A        Oh ,   tw o ,   I   believe .

        10               Q        I ' d like to discuss thos e.

        11                        Is i t easier to discuss the

        12       most recent one or the first               one?

        13               A        They're pretty close t o the

        14       same time ,     so i t doesn't mat t er .

        15               Q        So tell me what those

        16       lawsuits wer e .

        17               A        Well ,    one was MLD sued me

        18       over past d u e ma rketing invoices .               What

        19       they didn ' t    realize was that there was

        20       mark eting invoices were for marketing

        21       that ran after I          was fired ,     and i t   was

        22       dism i ssed rather qu i ckly .

        23               Q        Do you kn o w in what year t ha t

        24       case began?

        25               A        2018 .

             . _ _ - - - - - - - R ich Moffett Court Reporting, Inc. _ _ _ _ _ _ ___,
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 8 of 125 PageID #: 1189




         1                                                                            7

         2                  Q        Do y o u    know in what court it

         3       was?

         4                  A        So mewhere in New J ersey ,             I

         5       believ e.

         6                  Q        Wh o represente d you in that

         7       lawsuit ?

         8                  A        Judith ,    I     believe ,   it ' s

         9       R-0-D-D-E-N .

        10                  Q        And was she with a            law fi rm

        11       or was she on her o wn?

        12                  A        She's with a          law firm .       Off

        13       the top of my head I                don ' t   recall the

        14       name .

        15                  Q        Wh a t   was the ot h er case that

        16       you were a party to?

        17                  A        The ot her was us or me a nd

        18       s o me    other f orme r     employees suing Contour

        19       Mortgage .

        20                  Q        Contour is C-O-N-T - 0-U-R?

        21                  A        Correct .

        22                  Q        We do that f or the bene f i t of

        23       t he     cou rt repo rt e r .

        24                           When was that case file d,                  if

        25       you know?

             ---------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ ___.
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 9 of 125 PageID #: 1190




         1                                                                            8

         2               A              I    believe th at was f iled in

         3       ei th er late          ' 15 or early           ' 16 .

         4               Q              Who was y our counsel for

         5       that?

         6               A              Same one that I              have here .

         7               Q              Tha t ' s        Neil Greenber g ' s

         8       office?

         9               A              Neil Greenberg an d his

        10       associates.

        11               Q              Did Justin Reil ly rep resent

        12       you i n th at case?

        13               A              Yes ,    I       believe both Justin

        14       and Neil wor ked on the case .

        15               Q              And te l l me about Contour

        16       Mo r tgage.        When di d            you working t he re?

        17               A              I    started working there in

        18       2009 or     I   10 I       I believe ,       and worked up

        19       there righ t           until        I   s t arted f or MLD,   so I

        20       believe that was late 2 013 .

        21               Q              You l eft Contour to go to

        22       MLD?

        23               A              Cor r ect.

        24               Q              We ' l l discuss your dut i e s

        25       la t er in the deposition,                    but am I    correct

             .......--------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ _ __,
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 10 of 125 PageID #:
                                    1191


        1                                                                      9

       2          in saying that your du ties at Contour

       3          Mort g age were strictly the same as you r

       4          duties at MLD?

       5                  A          I   would sa y that they were

       6          similar .

       7                  Q          How were they differe nt?

       8                  A          There was not really much o f

       9         a diffe re nce ,        other than that the two

      10         banks had some differen t              products t hat

      11         the y offered .

      12                  Q          You know t he di ff erence

      13         be tween plaintiff and defendant ?

      14                  A          Yes.

      15                  Q          Do you know who else was a

      16         p laintiff in the Contou r             Mortgage case

      17         along with you?

      18                  A        Brian Schi ele.          I 'm not s ure

      19         who else was        in that one.

      20                  Q        What is your recollection as

      21         to how many pl a intiffs there were in that

      22         case ?

      23                  A        Oh ,     I   want t o sa y ma yb e   four

      24         or five ,    if I       can remembe r .

      25                  Q        What wa s       your j ob title at

            - - - - - - - - - R i c h Moffett Court Reporting, Inc. - - - - - - - - - - - '
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 11 of 125 PageID #:
                                    1192




       1                                                                  10

       2       Contour Mo rtgage?

       3               A         Mortgage loan orig inator.

       4               Q         Were all the plaintiffs i n

       5       that case against Contour Mortgage loan

       6       originators ?

       7               A         I don ' t   believe so.

       8               Q         Do you know how many were?

       9               A         I   think -- I       think two.

      10               Q         That wo u ld have been you and

      11       Mr .   Schiele?

      12               A         Yes.

      13               Q         Did Mr.     Schiele go to MLD at

      14       the same time you did?

      15               A         Yes.

      16               Q         Did anyone,         oth e r   than

      17       yourself and Mr .         Schiele ,     go to MLD at

      18       the same time you d id?

      19               A         Like,    ot her employees?

      20               Q         Right.      Yes .

      21               A         They were opening up a               branch

      22       in the East Meadow locatio n at that time ,

      23       and there was         kind of a       parting of ways

      24       between Contour employees and those that

      25       went to MLD and those that stayed wi th

           .__-------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ ___,
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 12 of 125 PageID #:
                                    1193


        1                                                                               11

       2         C ontour .      So there was a               handful o f

       3        people t hat started around the same time

       4         in MLD that we did .

       5                   Q           So two of t ho se people were

       6        yourself and Mr.                Schiele ,      correct?

       7                   A           Ye s.

       8                   Q           Do you remember the na mes of

       9        any other people tha t                 started at MLD with

      10        you and Mr .       Schie le ?

      11                   A           That started with us as in ,

      12        l i ke ,   at the same time or with us as                        in

      13        the y wor ked with us?

      14                   Q           Well ,    l et ' s   start wi th at t h e

      15        s ame time .

      16                   A           By the     " same t i me ," are yo u

      17        saying the same day?

      18                   Q       Well ,        let ' s    s a y wi t h i n two

      19        weeks .

      20                   A       Within two weeks ,               I   mean ,     it

      21        was probab l y,          I   co u ld say with mo re

      22        c onfiden c e within a mo n t h o r               so.

      23                   Q       Okay.          Tha t ' s    fine .

      24                   A       There was a number o f                 pe o pl e

      25        that           who I     knew th e ir names t hat we re

            ..___-------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ ____,
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 13 of 125 PageID #:
                                    1194


       1                                                                       12

       2       Contour employees that moved over to MLD

       3       where you have,             let's   see ,    Ryan Veracka,

       4       John Vera c ka,        Michael Brooks,            Sco t t

       5       Schraeger ,      Denise Veracka,             Barbara

       6       Richards ,      Samantha Dougwor th ,             Samantha

       7       Kornhaber ,      I   believe.

       8               Q            Were any of those employees

       9       you just men t i oned mortgage loan

      10       originators ?

      11              A             Ryan Veracka.

      12               Q            Did you and Mr .          Schiele start

      13       at   MLD on the        same day?

      14              A             As eac h other?

      15              Q             Yes.

      16              A             Probabl y .     I    mean,       depend i ng

      17       on when the paperwork actually went

      18       through,     whether i t ' s ,       you know,          if we go

      19       and chec k the records.                  If i t ' s   the exact

      20       same day I      can ' t     say that .

      21              Q             Did Mr.     Ryan Veracka start at

      22       or about the         same time?

      23              A             Define     " at or ab o ut . "

      24              Q             Did Mr ,    Ryan Veracka start as

      25       a mo r tgag e   loan originator at MLD wi t hin

           .._--------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ ____.
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 14 of 125 PageID #:
                                    1195


       1                                                               13

       2       a week of you and Mr .            Schiele ?

       3                A        I    can't say that i t was

       4       within a      wee k.      I   don't know .

       5                Q        Did Mr.       Schiele know that you

       6       were going to MLD while you were worki ng

       7       at Contour Mortgage ?

       8                A        Did Mr.       Schi ele know?

       9                Q        Yes .

      10                         MR.     REILLY:     Objection to

      11                form .

      12                         Go ahead ,      yo u can answe r .

      13                A        Oh ,    both Mr.    Schiele and

      14       myself were wo rking in tandem at that

      15       time ,    and we had a meeting with the owner

      16       of Contour Mortgage and explained to him

      17       that we were going to become employees of

      18       MLD ,    at which time we discussed,           you

      19       know ,    just closing out the -- th e

      20       existing loans that we had and,               you k n ow,

      21       h av i ng the most respectful departure .

      22                Q        So is       i t fair to say that you

      23       and Mr.      Schiele decided to leave Contour

      24       Mortgage at or around the same time?

      25                A        Yes .

           ...._-------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ ____,
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 15 of 125 PageID #:
                                    1196




       1                                                                  14

       2                 Q        And you and Mr .         Schiele had

       3       conversations wi th each other about

       4       leaving Contour Mor tgage for MLD before

       5       this meeti n g      you testi fi ed abou t ?

       6                          MR.     REILLY :   Objection to

       7                 form .

       8                          You can answer.

       9                 A        Okay .

      10                          MR .    REILLY :   I ' m just

      11                 objecting.        I' m not going t o tell

      12                 you not t o answer.

      13                 A        Yes .     Correct.

      14                 Q        For what period of time di d

      15       you have conversations with Mr .               Schie le

      16       about leav i ng Contour Mo rtgage before you

      17       had this meeting?

      18                 A        A we e k or two ,    I   guess.     I

      19       don ' t   know .

      20                 Q        Did you have conversatio ns

      21       with any mo rtgage loan originator,                  other

      22       than Mr .     Schiele ,     about leavin g Contour

      23       Mo r t gage before you had th i s meet ing

      24       where you advised Contour Mo rtgage that

      25       you we re leaving?

           L---------Rich Moffett Court Reporting, Inc. - - - - - - - - - - J
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 16 of 125 PageID #:
                                    1197



       1                                                                  15

       2                A       I   -- I   don ' t   recall that .

       3                Q       Who did you meet with when

       4       y o u and Mr .   Schiele advised this p e rson

       5       that you would be leaving Contour

       6       Mo r tgage ?

       7                A       You mean wh o was the owner of

       8       Contour?

       9                Q       Or th e    person you met ,        yes.

      10                A       That's Richard Pregiato.

      11                Q       Do you know when that meeting

      12       was?

      13                A       I do not .

      14                Q       Do you k n ow whe n      i t was    in

      15       relation to when yo u left Contour?

      16                A       Probably within a ma t te r          of

      17       weeks.

      18                Q       Did t he meeting end

      19       cordia l l y?

      20                A       Yes .

      21                Q       Did yo u continue to perform

      22       your duties      for Contour wi t hin that one -

      23       or two-week period?

      24                A       Yes.

      25                Q       The case that you brought

           L---------Rich Moffett Court Reporting, Inc. - - - - - - - - - - '
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 17 of 125 PageID #:
                                    1198



       1                                                                          16

       2       against Contour Mortgage eventually

       3       resolved ,    correct?

       4                A       Correct.

       5                Q       Do you know wh en i t             resolved?

       6                A       I    wa nt to sa y that was the
                                                                      1
       7       earl y part of 2018,          la te 2 01 7 .       I       m not

       8       positive on that answer ,            though .

       9                Q       That ' s    fine.      That ' s       fine .

      10                        Is    i t fair to say that you

      11       were working at MLD at the time that the

      12       Cont o ur case resolved?

      13                A       No,    I   was not .

      14                Q       Where we r e     you working when

      15       the Contour case resolved?

      16                A       Intercon tin enta l        Capita l

      17       Group.

      18                Q       So you had left MLD at the

      19       time that the Contour ca se resolved?

      20                A       I    was   fi r ed from MLD.

      21                Q       And MLD closed its shop the re

      22       in East Meadow,         correct?

      23                A       Not         they eventual l y closed

      24       it ,   but when I      was let go ,     i t was s t i l l

      25       open .

           ....._-------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ __.
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 18 of 125 PageID #:
                                    1199



       J                                                              17

       2                        MR.    REILLY:     Objection to

       3               form .   Last question.

       4               Q        Is i t fair t o say that in

       5       your lawsuit with Contour you made

       6       similar allegations to which you are

       7       making in the lawsuit against MLD?

       8               A        Similar,    yes.

       9               Q        At the time you filed t he

      10       case against Cont our were you s t i l l

      11       working at MLD?

      12               A        No .

      13               Q        So a t   the time you filed a

      14       case against Contour had your employment

      15       with MLD ceased?

      16               A        Yes.

      17               Q        What is your educational

      18       background after high school?

      19               A        I   got a degree from Geneseo

      20       State Unive rsity.

      21               Q        In what year?

      22               A        Graduated in 2002 .

      23               Q        Did you go for any

      24       postgraduate formal         education after

      25       getting a     degree from SUNY Geneseo?

           L--------Rich Moffett Court Reporting, Inc. - - - - - - - ~
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 19 of 125 PageID #:
                                    1200




       1                                                                                     18

       2                  A             I    d i d n ot .

       3                  Q             What was you r                  first    job i n

       4       the mortgage i ndustry ?

       5                  A             Ameriquest Mo r tgage Company .

       6                  Q             Can you spell t h at ?

       7                                Oh ,   Ameriquest ?

       8                  A             Yes.

       9                  Q             Whe n did you work fo r                    t hem?

      10                  A             2002        ' t i l l 2 00 6 ,     I    believe .

      11       That ' s       wh e n they clos e d .

      12                  Q             What was you r              position t here?

      13                  A             I    wa s         they had a             d iff erent

      14       t itle for         i t       back then ,           but    I bel i eve i t

      15       was    loan or iginator or loan officer ,                               and

      16       at the t ime that they cl o sed I                               had b ee n

      17       pro moted to branch manager .

      18                  Q             Did Ameriquest pa y a                     sala r y

      19       or commissions?

      20                  A             Yes.

      21                  Q             When you were a                   branch

      22       manager ,        h ow did your pay structure

      23       differ?

      24                  A             When I         wa s   a    loan officer I

      25       wa s   paid based on the loans that I                                closed

           i..--------Rich Moffett Court Reporting, Inc. - - - - - - - ~
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 20 of 125 PageID #:
                                    1201



       1                                                               19

       2       solel y .   As a branch manager I          was unable

       3       to originate loans mys elf ,         and I    was paid

       4       based on the production of the loan

       5       o fficers at the branch .

       6               Q        Why did you leave Ameriquest?

       7               A        They were one of the first

       8       lenders that closed during the start o f

       9       the financial      crisis .

      10               Q        Where did you wor k after

      11       Ameriquest?

      12               A        A place called Concord .

      13                        Let 's make i t a     l i t tle more

      14       difficult for everybody .

      15                        Concord Mor tgage .

      16               Q        Are th e y s t i l l open?

      17               A        They are not .

      18               Q        Wh e n di d you work at Concord

      19       Mortgage?

      20               A        2 006 through 2 0 08 .

      21               Q        What was your title wi t h

      22       Concord?

      23               A        Mo rtgage loan of f icer ,

      24       mortgage loan originator .

      25               Q        Why did you stop working at

           '---------Rich Moffett Court Reporting, Inc.---------'
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 21 of 125 PageID #:
                                    1202




       1                                                               20

       2       Concord?

       3                A       Better opportunity .

       4                Q       Where was that b etter

       5       opportunity?

       6                A       It was for a short period of

       7       time ,   Precision Financial .

       8                Q       Is Concord still open ,          to

       9       your knowledge?

      10                A       Concord ,      no .

      11                Q       I   just want to go back.

      12                        Where wa s Ameriquest ' s

      13       office?

      14                A       Th e    one that I    worked in ?

      15                Q       Yes .

      16                A       For part of the time i t was

      17       Syosset ,    New York ,    and at the time that

      18       the y c l ose d I    was workin g out of their

      19       Babylon ,    New York office.

      20                Q       Where was Concord ' s       office ?

      21                A       Melv i lle .

      22                Q       Where wa s      Precision ' s   office?

      23                A       S yo sset .

      24                Q       What was your job t i t l e with

      25       Precision?

           '---------R. ich Moffett Court Reporting, Inc. _ _ _ _ _ _ ___.
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 22 of 125 PageID #:
                                    1203


       1                                                                      21

       2                    A         Mor t gage loan orig i nator .

       3                    Q         How lon g did yo u work for

       4        them?

       5                    A         Just about a        year ,   maybe a

       6        li tt l e       l e ss than a    year .

       7                    Q         Were your duties         simi lar at

       8        Precision ,         Concord and Ameriquest ,           o ther

       9        than when you were branch manager at

      10        Ameriquest ?

      11                A             Pr ecis ion and Concord ,        they

      12        were pretty similar .               Ameriquest had a

      13       mu ch different model ,              much different

      14        structur e ,        much diff e r e nt wa y of doing

      15       bu siness .          S o alt hough we we re closing

      16       mo r tg a ge lo an t r ansa c t i o ns ,      what you d i d

      17        on a    day- t o-day b asis was a l o t

      18        di ffere nt .

      19                Q             Where did y o u wo rk af t er

      20        Precision Financial ?

      21                A             That 1 s   when we    we nt to

      22       Contour Mortgage .

      23                Q             And th e n   fr o m Co nt o ur you

      24       we n t   to MLD?

      25                A             Ye s .

           - - - - - - - - R i c h Moffett Court Reporting, I n c . - - - - - - - -
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 23 of 125 PageID #:
                                    1204



       1                                                                       22

       2                 Q       Where did you go after MLD?

       3                 A        I ntercontinental Capital

       4       Group .

       5                 Q        Is    tha t   wher e    you are n o w?

       6                 A       Yes .

       7                 Q       What is your position th ere ?

       8                 A        Intercontinental Capital

       9       Group is the produ c ing branch manager.

      10                 Q       Do you consider yourself to

      11       be educated ?

      12                 A       Yes .

      13                 Q       Do you cons i der you rself to

      14       be so phist i cated?

      15                 A       So mew hat .

      16                 Q       Would yo u say t h a t            you 1 r e

      17       sophisticated in business?

      18                         MR.     RE I LLY :      Ju s t   objection

      19                 to f o rm.

      20                 A       Somewhat.

      21                 Q       Would you sa y yo u' re

      22       sophisticated when i t comes to the

      23       banking industry?

      24                 A        I    would s a y I      h ave a     strong

      25       unders tandi ng of mortgage loan

           '----------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ ___.
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 24 of 125 PageID #:
                                    1205




       1                                                              23

       2       origination.

       3               Q        Do yo u have a go od reputation

       4       in the mortgage industr y?

       5               A        Yes .

       6               Q        Do yo u consider yourself to

       7       be a truthful person?

       8               A        Ye s .

       9               Q        An honorabl e person?

      10               A        Yes .

      11               Q        Arn I     co r rect in saying tha t

      12       your reputation for truthfulness i s

      13       important to you?

      14               A        Yes.

      15               Q        And your reputation for be i ng

      16       honorable is important to you?

      17               A        Yes.

      18               Q        Isn ' t    i t true that in th e

      19       mo rtgage industry there are some

      20       dishonorable people?

      21               A        I   wouldn ' t answer that

      22       question .

      23               Q        Okay .

      24                        Have you ever read stories

      25       about mortgage loan orig inators or

           ----------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ __..
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 25 of 125 PageID #:
                                    1206




       1                                                                  24

       2       closing attorneys going to jai l?

       3               A          I   have .     I   woul dn ' t   put that

       4       strictly to mo rtgage people as you did in

       5       your line of qu estion i ng,             because I     think

       6       it happ ens in all facets o f               busin ess ,   so

       7       I wou ldn ' t     want to just exclus i ve l y na i l

       8       down that -- that sector.

       9               Q          Right ,      but with your

      10       expertise in that sector you have seen

      11       some people act dishonorably o n occasion?

      12                          MR . REILL Y :       Obje ction to

      13               form.

      14              A           Have I       seen?

      15               Q          Ri ght .

      16              A           I ' ve not seen i t myself .

      17               Q          Have you heard of it ?

      18              A           Yes ,    we ' ve all read about i t .

      19               Q          And some bank a t t orneys have

      20       gone to jail t hrough t his mortgage

      21       industr y ,     cor r ect?

      22                          MR .    REILLY :     Ob je ction to

      23               for m .

      24              Q           Have you heard of t h at?

      25              A           Yes .

           i---------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ ___.
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 26 of 125 PageID #:
                                    1207



       1                                                                        25

       2                  Q         Do you consider yourself to

       3       be a man o f         fai t h?

       4                  A         Yes.

       5                  Q         What fai th do you practice ?

       6                  A         Ch r istian .

       7                  Q         Is    th at part of your

       8       marketing ,         also?

       9                  A         Can you elaborate?

      10                  Q         Sure.

      11                            Do yo u market to a Christian

      12       audience?

      13                  A         Not exclusively .

      14                  Q         But you partially market t o a

      15       Christian audience?

      16                  A         Well,      a   lot o f    ou r market i ng

      17       is do ne on various ,               like ,    radio stations .

      18       That ' s       one form of i t .         Some stations

      19       have a         highe r    demographic of Chris t ian

      20       l isteners.

      21                  Q         Can you give me an examp l e of

      22       those sta t i ons?

      23                  A         9 9. 1 in New Jersey ,          95 . 1 in

      24       Balt i more.         Both o f       them are - -    would

      25       be -- would be considered positive - -

           i.-..--------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ ____,
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 27 of 125 PageID #:
                                    1208


       1                                                              26

       2       positive hits ,       you know,    reinforcing ,

       3       uplifting,     safe for the whole family .

       4               Q        Are you familiar with what i s

       5       broadcast on 99. 1 in New Jer sey?

       6               A        Yes.

       7               Q        Is i t mu sic or talk?

       8               A        Music .

       9               Q        Is   i t Christian-based music ?

      10               A        It   would be deemed Christian

      11       contemporary .

      12               Q        Have you ever listened to

      13       that music?

      14              A         Yes .

      15               Q        Are you familiar with 96 . 7

      16       FM?

      17              A         Yes .

      18              Q         Is   that also Christian

      19       contemporary ?

      20              A         Yes .

      21              Q         Would that be the same to

      22       99 . 1 in New Jersey ?

      23              A         Similar .

      24              Q         Do you advertise on 96 . 7 FM

      25       here on Long I sland?

           -----------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ ___.
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 28 of 125 PageID #:
                                    1209



       1                                                             27

       2                A          No .

       3                Q          Is     95 .1 also Christian

       4       contemporar y music?

       5                A          Yes.

       6                Q          Other than those radio

       7       sta t i o ns ,    is the re any other ma rketing

       8       you have performed t o reach a Chr i stian

       9       base ?

      10                A          Outside of radio we weren ' t

      11       doing anything that was deemed s o lely

      12       nonsecular .

      13                Q          Did you ever meet with any

      14       church groups or anything like t hat ?

      15                A          In th e past we hav e done some

      16       seminars and things l ike that at churches

      17       through ,        you know,    pastors or church

      18       leaders that we knew or g ot to know .

      19                Q          Let me     just bac k up f or a

      20       second.

      21                           So did the marketing at 99 . 1

      22       and 95 .1 FM occur while you worked a t

      23       MLD?

      24                A          Yes .

      25                Q          Did the meeting with church

           '----------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ ___,
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 29 of 125 PageID #:
                                    1210


       1                                                                       28

       2       groups ,    if that ' s     the right phrase ,           occur

       3       while worki ng at MLD?

       4               A           I   don't recall if the -- some

       5       of the church seminars were done at that

       6       time or no t .

       7               Q           Other than the radio

       8       market ing and the church seminars ,                   was

       9       there any other way in which you tried to

      10       reach a Christian audience for                  your

      11       products ?

      12              A         Not that        I   am aware of ,       no .

      13               Q        Can you t ell me what a               church

      14       seminar is?

      15              A            It would b e      ju st like a n y

      16       o ther t ype of financial            sem i nar,   except

      17       this one happened to be at a church

      18       'cause i t was the              th e pastor that          k i nd

      19       of op ened the doo rs for the congregation.

      20              Q         Did you ever do any of these

      21       on Long Island?

      22              A         Yes ,     we   did on e    on Long

      23       Island ,    but I       am pretty s u re that was

      24       prior to MLD .

      25              Q         Can you recal l           a n y other

           .__--------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ ____,
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 30 of 125 PageID #:
                                    1211




       1                                                                           29

       2       church seminar you did whil e                         y ou were

       3       wo rkin g at MLD?

       4                 A           Off the top of my h ead ,               I

       5       cannot .

       6                 Q           Wh en you say you cannot ,                  you

       7       can ' t    r ecal l       a specific o n e ?

       8                 A           Correct .

       9                 Q           Do you think you did any

      10       church seminars ,                 even th o ugh you ca n't

      11       r ecall a      specific one ,               wh ile you worked

      12       at MLD?

      13                 A           I    don ' t    know .

      14                 Q           When y o u have done church

      15       seminars ,      what would be the locat i on in

      16       or near the church that you wou ld meet ?

      17       For i nstance ,            was this on church

      18       property?

      19                 A           Typ i cal l y,        yes ,    so i t

      20       wouldn ' t     be in the sanctuary .                    It would

      21       be ,   yo u   know ,       in ,    like ,    a   conference ro o m

      22       or a      basement or something like that that

      23       they had .

      24                 Q           What marketin g               steps d i d you

      25       take at MLD to reach any type of

           "---------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ ____.
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 31 of 125 PageID #:
                                    1212



       l                                                                            30

       2       audienc e,       other than the Chr is tian radio

       3       station and chur c h             seminars?

       4                 A        We ll,       secu l ar radio we would

       5       d o stuff where,          yo u     k n ow ,    direct ma i l.

       6       I f   we were a dv e rtising f or ,              like,     r ev erse

       7       mo rtgage or something l i ke th a t ,                    you

       8       know,      we wo uld do,         you know ,       mai l    or

       9       d iffe rent ra di o ca mp a igns t ha t             mig h t

      10       cater to l is t eners t hat are                  60 y e ars an d

      11       above in ag e.

      12                 Q        Whil e       you were wor king a t

      13       MLD ,     wh at secula r        radio st at ions did you

      14       adve r tise o n ?

      15                 A        I   believe on Long I sland

      16       102 . 3 we did fo r         a bit .           Th ere was a

      17       coun t ry stat i on ,       I    believe ,       in New J ersey

      18       t hat we di d something with and some

      19       vari ous news stations .

      20                 Q        Do you remember the news

      21       stations ?

      22                 A        I   do not off t he top of my

      23       head.         Somet imes we would do s t uff where

      24       you ge t       -- you buy remnant i n ventory.                   I

      25       don ' t    know i f    you ' r e    f am i liar with what

           i......-------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ _____.
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 32 of 125 PageID #:
                                    1213



       1                                                                         31

       2        that is .       Unso ld inv e ntory f or a         cheaper

       3       price ,       so yo u didn ' t      always     kn ow where i t

       4       was getting p lac ed .

       5                 Q         You wou l d bu y tha t        throug h a

       6       broker?

       7                 A         Yeah ,     media buyer ,      so .. .

       8                 Q         Who would pay for these ads

       9       whi le you wo rked at ML D?

      10                 A         Well ,     it's a    - -   MLD t ypically

      11       would pay from their corporate account

      12       either wi t h a       check or credit card ,                and

      13       the n   i t -- t hey would cha rg e             us back on

      14        our ongo ing profit and loss statement.

      15                 Q         Wh e n   you say "they would

      16        charge us back, "           i s   t hat yo u or is tha t

      17        the whole group?

      18                 A         Brian and I.

      19                 Q         Am I     cor rec t   i n   saying th at

      20        indirectly you and Brian were p aying for

      21        the ads?

      22                 A         Yes .

      23                 Q         Now,     that ' s    the same for all

      24        the rad i o ads that would have run while

      25        you were at MLD ,           correct?

           ' - - - - - - - - R i c h Moffett Court Reporting, Inc. - - - - - - - ~
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 33 of 125 PageID #:
                                    1214



       1                                                                         32

       2               A           Yes.

       3                Q          So when you were charged ba c k

       4       for the ads ,        do you k now h ow that would

       5       appear on your profit an d loss statement?

       6               A           Lik e ,      what i t would be

       7       called?

       8               Q           Yes ,       t he l ine i t em.

       9               A           Radio adv erti sing might be

      10       i t .   It mig ht mention t he stat io ns

      11       directly .         It really depends upon h ow th e

      12       bill came over .

      13               Q           Were yo u        and Br ian refe rred

      14       to as anything ,            wa s   th ere a name for you r

      15       team?

      16                           MR.     RE ILLY :       Objection to

      17                f orm .

      18               A           No .

      19               Q           As you s i t here today ,             do you

      20       know ho w much you and Brian spent on

      21       radio adver tising while you were at MLD?

      22               A           No ,    I    don ' t   know .

      23               Q           Do you know h ow mu c h p er

      24       month?

      25               A           It wou ld va r y .          I   woul d sa y

           L---------Rich Moffett Court Reporting, Inc. ------------'
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 34 of 125 PageID #:
                                    1215



       1                                                                               33

       2       co u ld have b e e n around 1 0 0,0 0 0 a mont h or

       3       so .       I       don ' t       know I' l l say wi t h       -- wit h a

       4       h und r ed perce n t                ce r taint y ,     because I

       5       do n ' t       remember .

       6                      Q             Okay .         That ' s   u n derstood .

       7                                    Di d you ever do television

       8       ad v e r tising wh e n you were a t                       MLD?

       9                      A             I    d o n't recall if we d id .

      10                      Q             Are yo u able to say ,              or give

      11       a   r ange ,          for how oft e n            the advertisements

      12       r an ,     radio advertisements ;                      wh ile y o u were

      13       at MLD?

      14                      A             Th e y wou l d probab l y run on a

      15       given station anywhere ,                          depending o n the

      16       day of th e              week and what was going on at

      17       the station ,                    anywhere from five t o ten

      18       times a             da y .        It wou l d var y based on the

      19       different contracts and whatno t .

      20                      Q             To the extent you had

      21       expenses for church seminars ,                             would that

      22       be billed and paid b y you and Brian in

      23       the same manner while you were at MLD?

      24                      A             I    don ' t    know if we had any

      25       spec i fic            c h u rc h seminars that we di d when

           ..__-------Rich Moffett Court Reporting, I n c . - - - - - - - - -
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 35 of 125 PageID #:
                                    1216



       1                                                                            34

       2       we were at MLD ,           so I   wou ldn ' t      be able to

       3       say.

       4                  Q         Other than the rad io ads ,                    can

       5       you think of any other type of market i ng

       6       y o u did at ML D where MLD would lay out

       7       the money and then you would pay back

       8       MLD?

       9                  A         There may have been some

      10       digital ,      l i ke,    S E O stuff,     maybe some

      11       direct mail and maybe some -- we may have

      12       do ne some social media ,                too .     Again ,      I

      13       d o n' t   r ecall eve rything ,          but i f    there was

      14       going to be somethi ng ,                those would be the

      15       topics they'd fall             under.

      16                  Q         Well ,   let ' s    go ba c k to the

      17       radio fo r      a    second.

      18                            Who would dete r mi ne the

      19       budget for          you and Brian t o allocate to

      20       radio adver t isers ?

      21                  A         As   in who would ,           like,   be

      22       negotiating what to spend on a particular

      23       station or the overall amount that we

      24       could spend?

      25                  Q         All right .         Let ' s    take b oth.

           '---------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ ___,
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 36 of 125 PageID #:
                                    1217


        1                                                                      35

       2         Let ' s   start with t h e overa l l amount .

       3                   A        The overall amount would

       4         correlate back t o production.                 You k n ow ,

       5        we had to make sure that we had revenues

       6         coming in to b e           able t o cove r    the

       7         expense .

       8                   Q        So am I      correc t    that you and

       9        Brian wou ld meet ,           look over the

      10        production numbe rs and t h en decide how

      11        much to        spend on marketing?

      12                            MR.     REILLY :     Obj ectio n t o

      13                   form .

      14                   A        Yeah ,    mor e or less .

      15                   Q        And part o f       that marketing

      16        was r adio?

      17                   A        Correct .

      18                   Q        And then you and Brian would

      19        discuss how much in a             certain period to

      20        spend on radio market i n g;             is that rig ht ?

      21                   A        Yes .

      22                   Q        And then h o w would you go

      23        about putting that             in mot ion?

      24                   A        Well ,    whethe r    i t was throu gh

      25        a   station dire ct or t h roug h a media

            .___--------Rich Moffett Court Reporting, I n c . - - - - - - - - -
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 37 of 125 PageID #:
                                    1218




       1                                                                         36

       2       buyer ,       you know ,      we would collaborate ,

       3       get some ideas ,             see what sort of

       4       f r e qu enc y    that we were getting and h o w

       5       o ften i t would run ,             size of the audience .

       6       Some of the stat i ons we had a                 pri or

       7       history with ,             meaning that we had

       8       a dvertised with them in the p a st .                    So me

       9       of i t    wer e       brand new campaigns ,       so you ' re

      10       kind of ,        you know,        putting y o ur toe in

      11       the water ,           so to speak,     and ,   you kno w,

      12       you monito r           what ' s   coming back f rom the

      13       particular station ,               what closings you

      14       have     from the station,            and just l i ke

      15       anything else ,             compare i t t o what you ' re

      16       spending and make sure that they ' re - -

      17       that i t ' s      a    smart business dec is i on .

      18                 Q            While you were a t       MLD,     what

      19       was the        radio station that y o u spent the

      20       most money advertising on ?

      21                 A            I   would probab l y say tha t        it

      22       was 99 . 1 in New Jersey just because of

      23       the longevity and frequency that we                       ran .

      24                 Q            Where was the office located

      25       when you worked at MLD?

           ----------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ ___.
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 38 of 125 PageID #:
                                    1219



       1                                                                         37

       2               A            East Meadow,          New York .

       3               Q            It was there for the entire

       4       duration that you wor ke d at MLD ?

       5               A            Correc t .

       6               Q            Did you ever report to any

       7       o t her offices for MLD?

       8               A            I    did not .

       9               Q            What were the hours of that

      10       o f fice?

      11               A            Was the office opened?

      12               Q            Yes .

      13               A            So we -- you could get in

      14       there as earl y as             7 in the morning,            maybe

      15       sometimes even a             l i t t l e earlier and ,          you

      16       know,   night people would -- there were

      17       nights,       1 0:0 0 ,   10 : 30 .      It really,       you

      18       know,   i f    -- if you were able to be

      19       produ ct ive and needed to be in the office

      20       for whatever r eason yo u h ad access.

      21               Q            Did you have keys to the

      22       office?

      23               A            I    b e li eve I    d id ,   yes.

      24               Q            So if n o one was in the

      25       o ff ice were you a ble to get in?

           L---------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ ___.
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 39 of 125 PageID #:
                                    1220




       1                                                                             38

       2                 A          Yes .

       3                 Q          Was there an alar m to the

       4       o ffice?

       5                 A          Yeah,     I     b elieve there was a

       6       code fr o m the outside of the building

       7       that we       could hit to buzz in and ,                  you

       8       kn ow ,   make sure ,        like,       the alarm was off.

       9       I ' m not a     hundred percent sure on that ,

      10       though.

      11                 Q          Were there times that y ou

      12       were in the office alone ?

      13                 A          Yes .

      14                 Q          Were t h ere times that only

      15       y o u a n d Mr .    Schiele were in the o f fice?

      16                 A          Yes .

      17                 Q          Wh at times o f          day o r    night

      18       would that be?

      19                 A          I f   i t was      just h e   and I       i t

      20       was ty p ically during a                 snowstorm when no

      21       one else wo u ld come in to work ,                      weekends

      22       where a       lot of people ,            wouldn ' t     be a    lot

      23       of people ,        bu t    so me    people d idn ' t      report

      24       in or late r        in th e        eve ni n g .

      25                 Q          Ho w often were you at MLD on

           ~ - - - - - - - R ich Moffett Court Reporting, Inc. - - - - - - - - - -
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 40 of 125 PageID #:
                                    1221



       1                                                                          39

       2       either Saturday or Sunday or both?

       3                A          A d ecent amount .              I   would sa y

       4       a   few times a mo nth.

       5                Q           Wo uld you average t hat to be

       6       tw ice a month?

       7                A           Yeah ,      mayb e    a l i t t l e mor e

       8       than that.

       9                Q           Fo r    the occasions you went i n

      10       on we e kends ,       how often did you go in on

      11       both Saturday and Sunday?

      12                A           I n the same week e nd or in the

      13       same month?

      14                Q           In the same month .

      15                A           In the same month there would

      16       be times that          I     wo uld be there on a

      17       Saturday and a              Sunday ,      yeah ,   absolutel y .

      18                            Bu t    a   l ot of the            like ,    if

      19       I   was working on the weekend,                     a   lot o f   it

      20       I   co ul d do ,    you kn ow ,        fro m my phon e and ,

      21       you know ,        through e -ma i l         and stuff like

      22       that.        I   could sel l       a   l o an or whatever

      23       from my cel l         phon e as well .

      24                Q           Did you have any reservations

      25       based on your religion abou t                      working on

           "---------Rich Moffett Court Reporting, Inc. - - - - - - - - - '
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 41 of 125 PageID #:
                                    1222



       1                                                                      40

       2       Sun d ay for MLD?

       3               A           Not so l ong as i t          didn ' t

       4       inte r fere wi t h the fam i l y going to

       5       church.

       6               Q           Di d anyone ,       to your

       7       knowl edge ,    keep t rack of your time when

       8       you wo r ked at ML D?

       9               A           No.

      10               Q           Did you eve r        keep track o f

      11       your t im e    at       ML D?

      12               A           I    knew what hours         I   worked,

      13       yeah.

      14               Q           Did you ever keep trac k of i t

      15       in writing?

      16               A           I    don ' t   b elie ve I   did .

      17               Q           Were there occasions when the

      18       demands of working as a mortgage loan

      19       originator would t a ke you outside of the

      20       office?

      21               A           Cou ld you elaborate on t h at

      22       question?

      23               Q           S u re .

      24                           Did you ever work for MLD

      25       wh en you were not in the office?

           ..___-------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ ___,
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 42 of 125 PageID #:
                                    1223


           l                                                                       41

       2                    A         Would I             do -- are you asking

       3           me if I      did paperwork or client

       4           interactions ,          like ,         from my house ,     or are

       5           you asking me i f I               went out on the stree t

       6           to get bus i ness ?

       7                    Q         Let ' s    sta rt wi t h the firs t

       8           one .

       9                              Did you ever do interactions

      10           with or on behalf o f                  clients f rom your

      11           home or from your car?

      12                   A          Yes .

      13                    Q        How often did you interact

      14           with clients or do wo r k o n                 their behalf

      15           f r om your home?

      16                   A         Daily.

      17                   Q         I s    that the same with your

      18           car?

      19                   A         Yeah,       I    thin k i t would be

      20           more         my commute wa s             fairly quic k to

      21           the office ,      and I       really only went f r o m

      22           my hous e     to t h e    office so I          didn't write

      23           e - mail s   or an yt hin g        like that from my

      24           from my ca r .       It ' s       a,    you know,   10 ,

      25           12-minut e     ride .

               ..__-------Rich Moffett Court Reporting, Inc. - - - - - - - - -
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 43 of 125 PageID #:
                                    1224



       1                                                                          42

       2                  Q          Was there anything th at you

       3       did that pertained to marketi ng for MLD

       4       that occu rred outsid e                th e   o ffice?

       5                  A           No.

       6                  Q           Did you d o any ne tw orking?

       7                  A          Not r ea lly ,       no.

       8                  Q          Were you in any network in g

       9       groups?

      10                  A          No .

      11                  Q           Did you in tera ct with any

      12       r eal esta t e        brokers ?

      13                  A          No.

      14                  Q           Di d     you ever g et referrals

      15       fro m rea l        estate bro ke rs?

      16                  A          No.

      17                  Q           Did you interact wit h anyone

      18       else i n th e         bu s in ess wo rl d for the

      19       purpose of marketing?

      20                  A          Well ,      we r an advertisements

      21       and we were glued to our desks .                         Wh en I

      22       wasn ' t       at my desk ,       I   wo u ld ,   you know ,

      23       work f r om my house servicing t hose sa me

      24       deals ,        wh et h er i t    was through ,       you know,

      25       rev i ewing paperwork o r                anything like

           ' - - - - - - - - R ich Moffett Court Reporting, Inc.----------
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 44 of 125 PageID #:
                                    1225




       1                                                                         43

       2       that .         We did n ' t       go out t o network or get

       3       busi ness .         It     wa s    strictly consumer

       4       d irect a d vertisi ng an d sa l es .

       5                  Q          So in a wo rk we ek for MLD ,

       6       wh at percentage of the ti me that you

       7       wo rked for ML D woul d h ave been physically

       8       at t he o f f ice and what percentage would

       9       be at your house or so mewhere other t han

      10       MLD?

      11                             MR .    REILL Y:       Ob j ect i on to

      12                  form .

      13                  A          Ag a in ,     i t 's   tough to really

      14       tell you ,         but I' ll ballpa r k i t at

      15       8 0 percent in the off i ce.

      16                  Q          Of     t he other 2 0 percent ,           how

      17       mu ch of that was at the house,                     all of it ?

      18                  A          Pr e tty much all of i t ,          yeah.

      19                  Q          Do you have a home office ,                 so

      20       to spea k?

      21                  A          Sort o f .        A spot that my kids

      22       ca n ' t   come i n .

      23                  Q          All r igh t .

      24                             Do y o u have a          fax ma chine at

      25       home?

           '----------Rich Moffett Court Reporting, I n c . - - - - - - - ~
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 45 of 125 PageID #:
                                    1226



       1                                                                             44

       2                 A           Yes ,   I     do .

       3                 Q           Actually ,            you understand I ' m

       4       referring to the time you worke d at ML D,

       5       right?

       6                 A           Yeah.         Yeah.

       7                 Q           Di d you have a            copier a ,

       8       home?

       9                 A           Yes.

      10                 Q           Am I    correct          i n saying that

      11       you would frequently ch e ck your e-mails

      12       at home?

      13                 A           Yeah.

      14                 Q           Did you have any other

      15       equipment at home for                       the purpose of

      16       wo rk,     o ther than fa x or copier?

      17                 A           I   h ad a      comput er,       but ,   you

      18       know ,     most of this was -- were things

      19       t hat we had in the house that wasn ' t ,

      20       l ike ,    I   was        I   got them for the purpose

      21       of working out of my h ouse .                         You know,      i f

      22       I     needed to use i t was t here ,                   but most ly

      23       i t    was ,   yo u   know,       i t ' s   sales ,    so a    lot o f

      24       it ' s    int eracting with the cu st omer or,

      25       you know ,        reviewing you r             documents and

           .._-------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ _____,
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 46 of 125 PageID #:
                                    1227




       1                                                                  45

       2       things l ike that that you could real ly do

       3       from ,    you know,         your hom e or the of fice

       4       or   wh e never .

       5                 Q         I 'm going to back up a little

       6       again .

       7                           What were your duties for

       8       MLD?

       9                           Before you answer tha t           --

      10                 A         To originate mortgage loans

      11       in compliance with state and federal

      12       regulations .

      13                 Q         --   what states were you there

      14       t o originate mor t gage loans for ML D?

      15                 A         I believe New York,         New

      16       Jersey ,      Pennsylvania ,      Connecticut ,

      17       California ,        Maryland ,    Florida .     I   have to

      18       go back and check wh at -- which ones we

      19       i nteracted wit h at that time ,              but that's

      20       kind of collectivel y between Brian and I .

      21                 Q         Am I     cor rect in saying t h a t

      22       you and Brian wor ked together as a unit

      23       dur i ng your time at MLD?

      24                 A         Yes ,    for t he - -   I mean,

      25       there ' s     thin gs that,      you know,     a time

           '---------Rich Moffett Court Reporting, Inc. - - - - - - - ~
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 47 of 125 PageID #:
                                    1228



       1                                                                                46

       2       where he might have a                  loan that he would

       3       close on and I               had very l i t t l e         t o no

       4       invo lv ement and vice versa ,                     but we did

       5       collaborate on a                 regula r    basis and,            you

       6       know,        worked,        he   and I ,    as a    unit ,     as you

       7       said.

       8                   Q          Did MLD eve r         generate l eads?

       9                   A          I    believe that they d i d.                 At

      10       what        level or,        you know ,      who they went

      11       to ,    I   didn ' t       really get a l l        that .

      12                   Q          Am I      correct in saying th a t

      13       any l eads generated by MLD did not go to

      14       you?

      15                   A          Correct.

      16                   Q          To your knowledge ,                did MLD

      17       leads go to Brian Schiele?

      18                   A          T o my knowledge ,            no ,    they did

      19       not .

      20                   Q          How would you o ri ginate the

      21       mortgage l oans?

      22                   A          We would -- there would be

      23       some form of advertis i ng .                   A customer

      24       would call in and/ or e-mai l                      us ,     you know ,

      25       whatever,        and say they were interested i n

           L---------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ ___,
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 48 of 125 PageID #:
                                    1229


        1                                                                      47

       2         our services .           We would take their

       3         inf ormat ion from them ,          p ut together a

       4         loan proposal ,          and if all parties agreed

       5         t o move      forward,      we wou ld jus t    fol l ow the

       6         normal steps in processing a n d closing a

       7        mortgage l oan trans action.

       8                   Q        Are these for         r e sidentia l

       9        homes?

      10                   A        Yes .     Correct .     One- t o

      11        four - family residential owned.

      12                   Q        Did you and Brian have a

      13        phone n u mber that was differ ent than

      14        MLD ' s    phone number?

      15                  A         Yeah,     we had a     num ber that

      16        would be f o r       our advertising that would

      17        ring to us so we could monitor the calls

      18        that came in and it help e d us                f ollow --

      19        fi gure out whi ch advertising campaign it

      20        came f rom.

      21                  Q         When the number would ring to

      22        y o u,    wo u ld th at ring to you r        ce ll p h one ?

      23                  A         No,     it would ring t o our

      24        offi ce ,      wh ic h we had,    you know,      call

      25        f o rwarding cap a bilit i e s      and t h ings like

            - - - - - - - - R i c h Moffett Court Reporting, Inc. -----------1
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 49 of 125 PageID #:
                                    1230



       1                                                                         48

       2       that.

       3                 Q          So when you say your o ffi ce ,

       4       that wa s       a   landline in East Mea do w?

       5                 A          Correct.

       6                 Q          How often a nd u nd er wha t

       7       conditions did yo u u se the call

       8       forwarding?

       9                 A          If there was a situation

      10       whe re nobody would be ab le t o an swer the

      11       phone ,       otherwise.

      12                 Q          If a p e rson called on a night

      13       or   a   we e ke nd and n obo d y was a t     the off ice

      14       in East Mea d ow?

      15                 A          It would g o t o a     v o ice

      16       mai l bo x     that we had access to c he ck.                We

      17       also wou ld get an e -mail recor d o f                th e

      18       call co min g in .

      19                 Q          What e -mai l    a ddress did that

      20       e - mail re co rd g o to?

      21                 A          Mys elf and Brian's .

      22                 Q          Was th at an MLD e - mail

      23       address or was that a               generic Gma il or

      24       Hotmai l ?

      25                 A          No ,   MLD .

           .___-------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ __.
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 50 of 125 PageID #:
                                    1231


        1                                                                 49

       2                  Q       If you had the vo i cema i l

       3         capabilities why wou ld you use the ca l l

       4         forwa rding?

       5                  A       I n c ase we wanted to take the

       6         call live .

       7                  Q      How often did you do that ?

       8                  A      Not very o ften.

       9                  Q      Am I     co r rect in saying that

      10         you and Brian could not ca l l f orward a t

      11         the same time?

      12                  A      Yeah ,    i t wou ld have to g o

      13         to - -   to one o r     the other ,   be cause we had

      14         the ability to check the voicemai l              that

      15         came in from an out s ide sour ce ,          and we

      16         wou ld get the e-mail record that showed

      17         the number that called as we l l,            so if we

      18         wanted to call i t b ac k,         you had tha t

      19         capability.

      20                  Q      Wa s    the e-mail    reco rd

      21         con t emporaneous wi th the phone call?               Did

      22         the e - mail come at t he same time as the

      23         phone call?

      24                  A      Yes .     Yeah ,   i t was   realtime.

      25                  Q      So if you're at home a t

            - - - - - - - - - R i c h Moffett Court Reporting, Inc. _ _ _ _ _ _ _ __.
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 51 of 125 PageID #:
                                    1232


       1                                                                                 50

       2       8: 00 p.m.       and an e-mail came in and y o u

       3       checked t h e       e-mail      you could then cal l

       4       that potential customer bac k ?

       5                 A         Corre ct.

       6                 Q         Would the e-mail g ive any

       7       informa tion about             the customer o r               wou l d

       8       it     just give the pho n e             number?

       9                 A         It would depend upon what

      10       number they called from,                     if i t was a          cel l

      11       phone ,       who their serv e           -- who th e y had

      12       their service with ,             and if i t             was a

      13       l andline i f t hey had a blocked or

      14       anonymous        type of name along with i t ,                      so

      15       at times        you would get the custo me r' s

      16       fi rst and last name with the                       number and

      17       oth e r   times    you migh t           j us t   ge t    a   num b er .

      18                 Q         But the e-mail would n ot gi ve

      19       any more in f o r mation than names or p h one

      20       numb e rs ,     c or rect?

      21                 A         That ' s    co rre ct .

      22                 Q         Wer e    th e r e     times wh en you got

      23       an e - ma i l l i k e   th at a n d you wo uld c a l l

      24       t he   cus t omer back while you were ou t                        of

      25       the offi c e ?

           - - - - - - - - R i c h Moffett Court Reporting, Inc.----------'
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 52 of 125 PageID #:
                                    1233


       1                                                                    51

       2                A          Yeah .

       3                Q          Am I     correct in sa y ing that

       4       you wanted t o call the customer bac k as

       5       close to the time that the c u stomer

       6       called you a s        pos s ib le ?

       7                A          Yes.

       8                Q          So if you got a         cal l   on a

       9       Saturday and you're at home or on

      10       vacation you might call a               customer bac k ?

      11                A          That's correct.

      12                Q         And yo u did that?

      13                A         Yes .

      14                          MR . REI LL Y:      Obj ection to

      15                form.

      16                Q          Did yo u a n d Mr .     Schiele p oo l

      17       your income that was derived from these

      18       transactions ?

      19                A         Yes ,     i t was on a    combined

      20       P &L ,   a profit and loss ,          and we wou l d get

      21       a   record of that typicall y o n a

      22       month-to-month basis .               That would ,    you

      23       know,     s h o w wha t    we had spen t    in -- in

      24       bills and othe r           thing s   as well as ,    you

      25       know,    what the revenues were that came in

           ..__-------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ ____.
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 53 of 125 PageID #:
                                    1234




       1                                                                    52

       2       and wh at the comm i ssions were supposed to

       3       be .

       4                 Q      And then did you and

       5       Mr .   Schiele split the profit from that ?

       6                 A      Yes.

       7                 Q      5 0/ 5 0?

       8                 A      Yes.

       9                 Q      Who gen e rated th e         profit and

      10       loss ,    you fo l ks or MLD?

      11                A       Our su p ervisors at our branch

      12       level.

      13                 Q      During the time you worked at

      14       MLD who wa s     your s up e r v i so r?

      15                A       There were three ,           John

      16       Ve racka,     Mike Brooks and Scott Schraeger.

      17                 Q      In that order?

      18                A       No ,    that ' s   just random .

      19                 Q      Do you know what per i od of

      20       time eac h one supervised yo u ?

      21                 A      They a l l     equal ly supervise d

      22       us     for the duration of our employment

      23       there .

      24                 Q      I   see .

      25                        Now ,    of   tho s e   three ,   let ' s

           ----------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ ___.
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 54 of 125 PageID #:
                                    1235



       1                                                                 53

       2        start with one a t         a     time .

       3                         What was Jo hn Vera cka 1 s

       4        t i t l e?

       5                 A       I   believe i t was either

       6        super v isor or manager or something.

       7                 Q       Was h e       someone who was o n the

       8        Eas t    Meadow premises ?

       9                 A       Yes.

      10                 Q       What was Micha e l        Br o oks'

      11        title?

      12                 A       Probably something similar to

      13        that .

      14                 Q       Was he also on the East

      15        Meadow premises?

      16                 A       Yes.

      17                 Q       Wha t    wa s    Scott Schraeger ' s

      18        title?

      19                 A       Same.

      20                 Q       Was he also on the Ea st

      21        Meadow premises?

      22                 A       Yes .

      23                 Q       So i f    a     customer cal l ed and

      24        wanted to secure a mortgage loan ,               what

      25        steps would you take?

           .......- - - - - - - R i c h Moffett Court Reporting, Inc. _ _ _ _ _ _ ____.
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 55 of 125 PageID #:
                                    1236




       1                                                                      54

       2                 A         Well ,      you start with a,        you

       3       know,     initial application where you get

       4       just basic information ,              yo u know,    name ,

       5       address ,       phone number,        and then ,    you

       6       know ,    without going th r oug h the entire

       7       application ,        you know,       find out what

       8       their goals are.               Are the y looking to

       9       purchase a home ,              are they looking to

      10       refinance a home and what they want to do

      11       within that ,        what their budget is ,           if

      12       the y have equity in the house or how much

      13       they c oul d put down .             We wo uld do a

      14       credit che c k on them,             and then from

      15       there ,       based on what goals th ey gave us ,

      16       we would come bac k to them wit h some

      17       potential options and say to ,                  you know ,

      18       Hey ,    you could do X,           Y or   z,   and if they

      19       liked one better than the other,                   they

      20       would say ,       He y ,   I   want to go wi th ,    you

      21       know ,    this particular route ,              and then

      22       we'd let t hem know what the next step i n

      23       the process to complet e the transaction

      24       would be .

      25                 Q         Ho w does the c ustomer get t he

           ----------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ ____,
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 56 of 125 PageID #:
                                    1237


       l                                                                       55

       2        application from the initial contact with

       3        you?

       4                A           So we wou l d t ake down the ir

       5        informat ion over the phone.                   On ce i t came

       6        down to sending out the                formal

       7        app lication,        the disclosures ,          we

       8        typically send them the,                you know ,      UPS or

       9        whatever courier service we were using a t

      10        the t ime.

      11                Q           So when you say " we ," wh o

      12        s pe cifically would do that in the office ?

      13                A           Well,      Bri an a nd I    wo u ld pu t

      14        everything together that would sp e l l o u t

      15        wh at the c ustomer ' s          goals were and what

      16        they qual ified f or ,           what their rate wa s ,

      17       things       l i ke t h at ,    a n d d i sclosure s were

      18       generated by our pr o cess o r ,            and o u r

      19       processor would then s end the m out i n the

      20       couri e r     s e rvice for us .

      21                Q           F r o m that phone cal l         wou l d

      22       t h e p e r s on r e c e iv e    a n a ppl i cation by

      23       e-mail?

      24                A           No .

      25                            So the way that i t          works in

           - - - - - - - - R i c h Moffett Court Reporting, Inc. _ _ _ _ _ _ ___,
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 57 of 125 PageID #:
                                    1238



       )                                                                                    56

       2       mo rtgage le nding is we send them wha t ' s

       3       cal led ,         l i ke,   a d isc l os ur e application.

       4       So we di sclose i t ,                which would be

       5       consi de re d thei r             app lication ,              wh a t    we ' re

       6       taking i n formati on o n                  th e phone .

       7       Although I            referred t o             i t    as a n

       8       app l ication i t ' s            a   lit tl e         bit d if ferent.

       9       It ' s more o f ,           like,     a    getting - to -k now -y ou

      10       kind of thi ng ,               for lac k o f            a   b ette r    term .

      11                    Q          Within an init ia l                  phone call ,

      12       let ' s      s upp o se yo u were i n the office and

      13       you rec ei ved a phone cal l ,                          wou l d   you take

      14       t he information or would someone e l se

      15       ta ke     it?

      16                    A          Either I          wou ld take i t ,              Brian

      17       would t ake i t or we had ,                          as we     started

      18       doing mo re busine sst                    we     h ad          there wa s

      19       a   ca l l       cen ter that would take some of the

      20       initial cal l s             as we wo uld be unable to

      21       service all o f                them as two people.

      22                    Q          Did you ever go to real

      23       es t ate clos i ngs?

      24                    A          No .    Our closing - -                the ban k

      25       attorne y th at they used was located i n

           ~ - - - - - - - R i c h Moffett Court Reporting, Inc. _ _ _ _ _ _ ___.
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 58 of 125 PageID #:
                                    1239


        1                                                                      57

        2        the East Meadow off i c e ,         so if a closing

       3         happens to take place in the East Meadow

        4        offi ce ,      which was   few and far betwee n ,         we

       5         may pop up and say hell o,            but tha t     wou l d

       6         be about the extent of i t .

       7                   Q         Who was the bank attorney ?

       8                   A         David Makower.

       9                   Q         How long would an initia l

      10         phone call be from a cus t omer wh o call e d

      11         in f rom an adverti sement?

      12                   A         Could be five minutes ,          it

      13         could be f orty-five minutes.

      14                   Q         Some of those calls yo u

      15         handl ed ?

      16                   A        Correct .

      17                   Q        What perc e ntag e      of those

      18         calls ,       would you sa y,    were handle d by

      19         someone other than yourself or

      20        Mr .   Schiele ?

      21                   A        It changed throug h out the

      22        our tenure at MLD.              In the b e ginn i ng I

      23        would say we were probab l y h andl i ng ,             yo u

      24        know,      60,    7 0 percent o f   them,    and the n

      25        toward s        t he e nd while we got a      lo t   bu s ier

            ....._--------Rich Moffett Court Reporting, I n c . - - - - - - - - - '
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 59 of 125 PageID #:
                                    1240


       1                                                                          58

       2        throughout 20 15 ,            probably were onl y

       3        h andling about 25 percent of the ini tia l

       4        ca ll .

       5                    Q         What was occupying your time

       6        in 2015          as you go t       busier?

       7                    A         We we r e     c losin g a      lot more

       8        bus i nes s ,      so i t    was    just ,   you know,    the

       9        sal e s ,       client interaction ,          you know,     just

      10        kind of putting all the pieces                       together

      11       of a       loan transaction,            and just if,       you

      12        know,       if we were closing five loans a

      13       month i t would take -- i t wou ldn ' t take

      14       us that much time ,                 but we were closing a

      15       l ot and had a              lot of business at that

      16       point .

      17                              So we went from in the

      18       b e gin ni ng a       new employer where we were

      19       being able to service a                   lot of calls.           We

      20       were also getting a                 new brand e stablished

      21       for ourselves through 2 015 where there

      22       was a        lo t   of business coming in ,             so we

      23       wer e      always     spread thin.            It was    j ust a

      24       matter of which in -- why ,                   wha t    was the

      25       reas on fo r         i t,    you kn ow.

           - - - - - - - - - R i c h Moffett Court Reporting, Inc. - - - - - - - -
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 60 of 125 PageID #:
                                    1241



       1                                                               59

       2                Q        Did the branch o f fice at MLD

       3       ever have to hire more employees due to

       4       the increase in business brought about by

       5       you and Mr.       Schiele?

       6                A        I    -- th at may be a questi on

       7       better for John,          Mike or Scott,       but

       8       possib l y.

       9                Q        Did you ever recommend that

      10       the branch hire more peopl e?

      11                A        I    don' t   believe so .

      12                Q        Did you have any role in

      13       h iring people for that branc h?

      14                A        No.

      15                Q        Could you recommend a hire?

      16                         MR . REI L LY :    Obje ct ion to

      17                form .

      18                A        If I     -- if I   knew someone i n

      19       the business that was looking f or an

      20       opportunit y,         by a ll means I could always

      21       recommend it.           It didn't happen,      but ,   you

      22       kno w,   I   think any job anyone could always

      23       make a similar ap plication .

      24                Q        Did you ever interview

      25       anybody who was a potential hire for MLD?

           '---------Rich Moffett Court Reporting, Inc. - - - - - - - ~
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 61 of 125 PageID #:
                                    1242



       1                                                              60

       2               A         I    did not .

       3               Q         Did you ever recommend anyone

       4       at MLD to be disciplined up to and

       5       including termination?

       6               A         No .

       7               Q         Did you ever terminat e

       8       anyone?

       9               A         No .

      10               Q         Did you and Mr .     Schiele ever

      11       receive an overri de on anyone else ' s

      12       sales while you worked at MLD?

      13               A         We had -- we had a team of

      14       salespeople ,         and when we did our

      15       advertisi n g ,       if there was an overflo w of

      16       leads that we were u na ble to handle as

      17       two people and we passed i t off to

      18       another salesperson and then closed it we

      19       would receive compensation.

      20               Q         Are you able t o e stimate how

      21       often that happened?

      22              A          There probably would be a          few

      23       tra nsactions on a month-to-month basis .

      24               Q         Did i t always go to the same

      25       mortgage loan originator?

           i..-..--------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ ___.
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 62 of 125 PageID #:
                                    1243


       1                                                                            61

       2                   A         No .

       3                   Q         Who were the mor tgage loan

       4        o r iginat o rs that helped to close your

       5        overflow o f         leads ?

       6                   A         There was a         gr oup of guys

       7        that we had all             known each other for a

       8        number of years that were all working

       9        there ,        so i t was guys that Bria n and I

      10        have had a         history with and knew and,                     you

      11        know,      trusted with working on the de a ls

      12        that we pursued.

      13                   Q         Can you tell me the names of

      14        tho se people?

      15                   A         Yeah,     mo s t   of them wo u ld be

      16        the plaintiffs in thi s                 case.

      17                   Q         Do you know how oft e n             th a t

      18        o ccurred ?

      19                   A         That they wo uld close a

      20        t ran s a ction?

      21                   Q         Yes.

      22                   A         A f ew t i mes a mo nth .           Th e

      23        lion ' s       share o f    the busines s       wa s   c l o sed

      24       between Brian and mys elf .

      25                   Q         How d i d    you all o cate t h e

           - - - - - - - - - R i c h Moffett Court Reporting, Inc. _ _ _ _ _ _ ___.
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 63 of 125 PageID #:
                                    1244




       1                                                                62

       2       money that the person you were refe r ring

       3       to would receive for the transa ction?

       4                A        We l l ,   every mo rt gage lo a n

       5       originator is -- has a contract that they

       6       get paid a       c ertai n amount of basis poin t s

       7       upon funding of the loan ,              and in this

       8       case I       believe contractually there were a

       9       certa i n amount of basis points if there

      10       was a    lead that we had given to them that

      11       would be al l ocated towards us as well .

      12                Q        So did the mortgage loan

      13       originators that we ' re talking about here

      14       that you ref erred to have transact i ons t o

      15       h a ve wr itten contracts with ML D?

      16                A        Yeah,      th ey should have .

      17                Q        Did those written contracts

      18       specify the basis points that they wou ld

      19       receive for transactions referred by you

      20       and Mr.       Schiele?

      21                A        I   don ' t   believe so.

      22                Q        So where was that specified?

      23                A        That was ,      I   believe ,   on a

      24       branch level.             That was    just kind of

      25       agreed upon.          I    think when we -- th ey

           ~ - - - - - - - R i c h Moffett Court Reporting, Inc. _ _ _ _ _ _ __.
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 64 of 125 PageID #:
                                    1245




       1                                                                                  63

       2       come onboard ,               th a t   the y ' re ,    you kn o w,

       3       they we r e          doing their own th i ng and

       4       originating their own loans ,                          and t here

       5       wa s    - -       an overflow was something that

       6       wasn ' t          really e x pected ,         I   guess ,       but   I,

       7       you know,            i t was -- i t would be allocated

       8       to us when we got our monthly

       9       spreadsheet .

      10                     Q         Wh at wa s       the percentage or

      11       n u mb e r        of basis points that were

      12       allocated to you f or one of these

      13       refe rr al t r ansactio n s?

      14                     A         I    d o n't r e call th e exact

      15       amount.

      16                     Q         How many mo rt gage loan

      17       origi n ator s ,            app r oximately ,        we r e t here at

      18       any g i ven time in the East Meadow off i ce?

      19                     A         There was probably ,                I     want to

      20       say ,    4 0 or 50 ma ybe .

      21                     Q         That ' s      at one time?

      22                     A         Th at ' s     in th a t      o f fice .

      23                     Q         R i ght .

      24                     A         It was a ,         lik e ,    1 8, 000 square

      25       foot     space or so meth i ng like that .

           ..__-------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ ___.
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 65 of 125 PageID #:
                                    1246




       1                                                                 64

       2                Q        Di d you have any supervisory

       3       authority over any o f             the mortgage loan

       4       officers ?

       5                A        No .

       6                Q        Did you ever f i l l out

       7       evaluatio n s     for any of the mortgage          l oan

       8       officers?

       9                A        No .

      10                Q        Who supervise d the mortg age

      11       loan of fice rs ,        other than you and

      12       Mr.    Schiele?

      13                         MR .    REILLY :    Ob jection to

      14                form.

      15                A        Well ,    we didn ' t    supervise

      16       them .

      17                Q        Right but I ' m saying who d id ?

      18                A        Oh ,    John ,   Mike and Scot t.

      19                Q        Same people that supe rv i sed

      20       you?

      21                A        Correct.

      22                Q        If a mortgage loan officer

      23       needed to take a           vacation ,     who would the

      24       mo rtgage loan officer go to?

      25                A        Typically they would spea k

           "--------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ ___.
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 66 of 125 PageID #:
                                    1247



       1                                                                            65

       2       with either John ,            Mike or Scott.               If

       3       John ' s       wife Den i se who is ,           like ,   th e   HR

       4       rep for the b ranch ,               p robably would le t

       5       her kno w as well,            yo u    kn ow,     make sure

       6       they had vacation days allocated or -- or

       7       whatever .

       8                  Q         Did anyone e ver speak to you

       9       about that?

      10                A           Well,    i f    i t wa s    one o f my

      11       friends         they might tell me they ' re going

      12       awa y,     but not     in a ,       you know,

      13       e mpl oyer/e mp loyee sense.

      14                Q           They weren't see king

      15       permissi on from you?

      16                A           Correct.         Correct.           T hey were

      17       not seeking permission.

      18                Q           After you have a n initial

      19       application is i t necessary for you again

      20       to get in contact with th e                     customer?

      21                A           Oh,    absolut e ly.

      22                Q           And is that a          ca l l   you would

      23       make to the customer?

      24                A           Yes.

      25                Q           What percentage of the time

           ----------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ ___.
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 67 of 125 PageID #:
                                    1248


       1                                                                       66

       2       were those calls made f rom ML D ' s                 o ffice

       3       as opposed to when you ' re out of the

       4       o ffice     on your cell phone or somewhere

       5       else?

       6                        MR .         REILLY:    Ob jection .

       7               Obj ection to form.

       8               A        I    would.         Majority o f      i t   was

       9       done in the MLD office ,                you know .

      10       Maybe        maybe 85 percent of i t .

      11               Q        What wou l d be the nature of

      12       the discussion after the customer has

      13       given you the information for the

      14       applicati on?

      15               A        It     could be anything f rom a

      16       discuss i on o f ,    you know,          rates and

      17       closing costs ,         i f    a   customer chooses to

      18       escrow their taxes and i nsurance,                     how

      19       much the appraisal will cost ,                when will

      20       the appraiser come out there ,                 how quic k

      21       until we get this              all buttoned up .

      22                        You know ,          there were times

      23       when we could have a                loan in pr ocess and ,

      24       all of a     sudden,          we order a    payo f f    f rom

      25       their current servicer and the n the

           ------------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ ____.
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 68 of 125 PageID #:
                                    1249


       1                                                                      67

       2       current servicer would call the customer

       3       and try to o ffer them something l ower

       4       than what we can -- could .              So   it   wa s

       5       ongoing sa l e s ,   par t icu lar ly on a

       6       refinance .

       7               Q        What percentage of your

       8       bu siness while you were at MLD was

       9       refinance ?

      10               A        About     90 to 95 percent.              It

      11       was a   good low rate market at the time.

      12               Q        At what point in the process

      13       woul d you do a      credit check on the

      14       customer ?

      15               A        After the initial phone call ,

      16       if given permission.

      17               Q        And t he customer has t o

      18       aut h orize that in writing,            correct?

      19               A        Yes .    We at times can take a

      20       verbal as well.

      21               Q        And you mentioned tha t            there

      22       are d iffe r ent products that you can

      23       recommend to t h e       c us to mer,   correct?

      24               A        That's correct .

      25               Q        Can you     just g ive me an idea

           ,__--------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ _ __.
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 69 of 125 PageID #:
                                    1250




       1                                                                       68

       2       for a     refinance what those products might

       3       be ?

       4                 A            Sure .

       5                              You could tal k about the

       6       length of term for the mortgage,                      be it a

       7       15 yea r ,      20 year ,        3 0 year .     We had

       8       conventional f inancing ,                FHA fi nancing ,       VA

       9       financing        i f    they were a       s e rviceman or

      10       woma n.        You know,         if i t was a     purchas e ,

      11       different down payment options .                      We could

      12       discuss if they wanted to buy discount

      13       points to get their inter est rate lower,

      14       how much was refinancing ,                    if they wanted

      15       to utilize eq u i ty that they wanted to pay

      16       bills ,       wh ich bills or cash out ,             ho w much

      17       cash .        Little things like - -             like that.

      18                 Q            As your volume was increasing

      19       i n 2015 ,      woul d        that conversation about

      20       products be something that someone e l se

      21       at MLD wo uld sp eak to th e                  c us t omer about,

      22       excluding the referral cases?

      23                 A            No .

      24                 Q            So when i t came to products

      25       and the type of products,                     that was

           '---------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ ___.
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 70 of 125 PageID #:
                                    1251



       1                                                                         69

       2       something that you would sp ea k to the

       3       cust omer about?

       4                     A         Yes .

       5                     Q         A l way s?

       6                     A         Yes.

       7                     Q         What portion of the workday

       8       or workweek or however you can estimate

       9       i t    would you spend o n the phone?

      10                     A         We're o n the phone a        lot ,   you

      11       know.             If you had a       -- I   would say ,    like

      12       I     say ,       call i t a    12-hour workda y,     you can

      13       be on the phone fi ve of those hours easy ,

      14       maybe close to -- cl o se to half a day.

      15       So me     days were di fferent              than others ,

      16       too .

      17                     Q         Once a       customer has i solated

      18       an option for the transaction,                    what steps

      19       woul d        you have to take?

      20                     A         As   i n once they chose the

      21       product tha t           they wanted to

      22                     Q         Correct .

      23                     A         -- move f orwa rd wi th?

      24                               That ' s     when we would have t h e

      25       disclosure sent to the borrower .                     We

           1--------Rich Moffett Court Reporting, Inc.---------'
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 71 of 125 PageID #:
                                    1252



       1                                                                            70

       2       would g et th em a             list of what documents

       3       that we needed fr o m them to complete the

       4       transacti o n ,        yo u    k n ow .    We had to file

       5       different co mpli an c e              th ings ,     so when we

       6       g ot the disclosures back ,                  we     c ould go

       7       ahead,        order the appraisal ,               order a      title

       8       search .

       9                             As those - -         a l l documents

      10       were coming in,               be i t from the borrower

      11       or one of the vendo r s ,                 we wer e    reviewing

      12       those,        mak i ng sure that the loa ns sti l l

      13       qualif i ed under the same te r ms ,                   follo wing

      14       up with the customer to see if there wa s

      15       anything in add i t i o n that we needed ,                      if

      16       somet hi ng popped up on the i r                    title ,    like

      17       a   l ie n or judgment that they we re unaware

      18       of or ,       oh ,   the y fo rgot that their ,               you

      19       know ,    mother was on th e               titl e    of the

      20       hous e    or on the deed.                 Thin gs l i ke tha t

      21       that would pop up throughout the process

      22       that would have to be addressed.

      23                 Q           So who wo uld orde r             the

      24       appraisal?

      25                 A           So they changed the ordering

           L---------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ ___,
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 72 of 125 PageID #:
                                    1253



       1                                                                71

       2       processes,     so what we do is we would get

       3       the borrower ' s     information ,     get a   credit

       4       card authori z atio n       form filled out ,     a nd

       5       then i t was sent to an appraisal ordering

       6       desk which had t o put the orde r           through

       7       the AMC ,   which is an appraisal management

       8       company.

       9               Q        Was the appra is al ordering

      10       desk a desk in MLD?

      11               A        Yes .

      12               Q        Do you k n o w wh e r e that was

      13       located ?

      14               A        In East Meadow.

      15               Q        Am I    c o rrect in saying you

      16       would transmit the infor mation and then

      17       the appra i sal ordering desk would order

      18       the app r aisal?

      19               A        That ' s   correct.

      20               Q        Would you see th e       appraisal?

      21               A        When i t came back we would

      22       get a   copy of i t .

      23               Q        Did you ever have to t a ke any

      24       action based on the appraisal?

      25               A        Yes.

           ~ - - - - - - - R i c h Moffett Court Reporting, Inc. - - - - - - - ~
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 73 of 125 PageID #:
                                    1254




       1                                                                     72

       2                 Q        Were there times that the

       3       house did not appraise for the amount

       4       that you submitted?

       5                 A        Yeah ,   ther e   were times where

       6       the appraisal would co me in a              little

       7       lower ,       and if we disagreed ,      you    know ,     we

       8       could rebut t he value .             There were times

       9       that you ' d have an issue with the -- with

      10       the house .        It could be ,      you kn o w,    the

      11       roof needs to be replaced or ,              yo u    kn ow ,

      12       something's falling           apa rt on the interior

      13       that we ' d have to address with the

      14       customer.

      15                 Q        Wh en you sa id that you could

      16       rebut the value of the appraisal,                   who

      17       specifically at MLD would do that?

      18                 A        Well ,   we wo uld do our best

      19       research to pull sales -              nearby sales and

      20       r ecent sales -       that are comparable t o the

      21       subj e ct prope r ty.

      22                 Q        Those are called c o mps?

      23                 A        Comps.

      24                 Q        When you say " we, "        y o u' re

      25       talking about yourself and Brian?

           '----------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ ___,
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 74 of 125 PageID #:
                                    1255




       1                                                                73

       2               A        Yes .

       3               Q        Okay .

       4               A        Then what we do ,          we would

       5       send bac k over to the appra i sal ordering

       6       desk or we could send it to the AMC

       7       di rectly and say ,        Hey ,   can we have an

       8       apprais er take a         look a t    co mparab l es .

       9       The se comps ,    we th in k some of them could

      10       be be tter suited fo r         this repo rt .

      11       Sometimes the appra ise r            wou ld u se them,

      12       sometimes they would not .

      13               Q        Was there anyone ,          other th a n

      14       you or Brian ,     that wo uld have researc h ed

      15       comps for an appra i sal ?

      16               A        If i t was o n one of ou r          loans

      17       that we were wo rking on?

      18               Q        Right.

      19               A        No .

      20               Q        How would the t i tle policy be

      21       ordered ?

      22               A        We would typ ically order i t

      23       via e -mai l.     If it wa s a        refinanced

      24       transaction

      25               Q        Who would you e-mail?

           '---------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ ___.
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 75 of 125 PageID #:
                                    1256




       1                                                                         74

       2                  A        The title company .

       3                  Q        Was that sent from an MLD

       4        e-mail?

       5                  A        Yes.

       6                  Q        Wh o wou l d    review the title

       7       policies?

       8                  A        There was a lady that worked

       9        in the East Meadow off ice who did the

      10        title reviews in conjunction with the

      11       bank for MLD .

      12                  Q         Did you ever do an y reviews?

      13                  A        We would revi ew them at our

      14        level ,       but in order to get i t ,              you know,

      15        cleared in t he system,                i t had to be done

      16       by that particular MLD employee in East

      17       Meadow and the bank attorney .

      18                  Q        And the bank at torney may

      19        f ind subtleties that you might not know

      20        about ;       is that correct?

      21                  A        Yeah ,   a   lo t    of   tha t    they

      22        wou ld look at woul d be making sure if the

      23       middle initial was in there,                    if that ' s

      24        h o w th e ir name appeared on the deed .

      25        They always wanted to make sure that

           ~ - - - - - - - R i c h Moffett Court Reporting, Inc. - - - - - - - - - - '
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 76 of 125 PageID #:
                                    1257




       1                                                              75

       2       everything on the title was copacetic

       3       that we could sell i t to one of our

       4       investors .

       5               Q        Now,     if a   lien popped up ,

       6       that would be somet hing that you could

       7       review,     right?

       8               A        Yeah .     It would be reviewed

       9       on the other lev el as well ,          but let ' s   say

      10       the t i t le came in and they were backed up

      11       48 hours bef o re they were going to be

      12       able to get to that t i t le revie w,          we

      13       could l ook at i t and make the i nitial

      14       contact with the customer and say ,             Hey,

      15       I 'm looking at th is ,      c an you explain to

      16       me what ' s   g oing on .

      17               Q        If the person at MLD reviewed

      18       i t properly ,    would that person then

      19       contact the customer about a            lien that

      20       popped up ?

      21               A        No,    we would s t i l l have the

      22       correspondence with th e          customer .

      23               Q        How often woul d that

      24       correspondence with the customer about

      25       title report be by e-mail and how often

           ~ - - - - - - - R i c h Moffett Court Reporting, Inc. _ _ _ _ _ _ ____.
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 77 of 125 PageID #:
                                    1258




       1                                                              76

       2       would that be verbal over th e phone?

       3                A        It would really depend on the

       4       customer and what their preferred me t hod

       5       of communication was .            But that being

       6       sai d,   mo re times t han n ot i t wo u l d start

       7       at least with a phone call and then if

       8       they wanted to see what showed up we

       9       could e - mail them a document or a               copy of

      10       something.

      11                Q        Would that b e        a phone call

      12       that you or Mr .          Schiele would make?

      13                A        Yes .

      14                Q        You also indicated as parts

      15       of this process y o u wo uld review

      16       documents.       Are there an y d oc um e n ts you

      17       wo u ld review that y ou haven ' t         alr e ady

      18       testified about?

      19                A       We spoke about the borrower ' s

      20       docu me n ts that we needed to collect .

      21                Q        Those are the initial

      22       documents ,     right?

      23                A       Well ,     there ' s   initial

      24       disclosures and then the stuff we wo u ld

      25       request      from them ,     could be tax returns,

           L---------Rich Moffett Court Reporting, Inc. ----------J
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 78 of 125 PageID #:
                                    1259


       1                                                                      77

       2        W-2s ,     pay stubs ,         home in surance ,    bank

       3        statement,           mor tgage statement,        IDs that ,

       4        you know,           t ho se could d iffer based on the

       5        type of l oan ,           but we would review t hose

       6        as well .

       7                   Q          Who would make the contact

       8        with the customer to obtain tha t

       9        informati on?

      10                   A          The loan officer.

      11                   Q          So you or B r ian f or on e of

      12        yo ur transactions ,             correc t ?

      13                   A          Yes .

      14                   Q          How often would you get these

      15        documen ts by e-mail,              how often by regular

      16        ma i l ?

      17                   A          I   wou ld say a    l ot of them ,

      18        about 50 / 50 .

      19                   Q          How often would you meet a

      20        customer bef or e            the tr ansaction

      21        consummated?

      22                              MR .    REILLY :   Obj ec t i o n to

      23                   form .

      24                   A          Very irregularly .         Not

      25        frequently at all .

           - - - - - - - - - R i c h Moffett Court Reporting, Inc. _ _ _ _ _ _ _ __.
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 79 of 125 PageID #:
                                    1260




       1                                                                           78

       2                   Q             Less than once a month?

       3                   A             Yes.     If the customer was

       4       local e no u gh to East Meadow and wanted to

       5       come into the office that wo u ld really be

       6       the o nly tim e .

       7                   Q             Did customers on Long Island

       8       ever say ,           "I    have the stuf f ,       can yo u pick

       9       i t up at my office? "

      10                   A             They would -- yes ,         sometimes

      11       t h e y would say that .

      12                   Q             How often was that ?

      13                   A             Ve ry in frequent .

      14                   Q             If that occurred ,        would you

      15       and Brian be th e                 ones to pick i t up o r

      16       would someone else ?

      17                   A             Usually what we would do is

      18       ask them tha t ,              " Are you able to scan and

      19       e - mai l       i t ?"     And if they said no ,            if

      20       they,       depending on how far away they were

      21       f rom us ,         we ' d be more likely t o send them

      22       a prepai d overnight to send i t back to u s

      23       that way.                If i t was ,   l ike ,   local ,    five

      24       or ten minutes ,                 we ' d probably go pick i t

      25       up .

           ' - - - - - - - - R ich Moffett Court Reporting, Inc. --------.a
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 80 of 125 PageID #:
                                    1261




       1                                                                          79

       2                   Q          When you s a y       " we , " that would

       3       be   yo urs elf or Brian?

       4                   A          My s elf a nd Bria n ,      yes.

       5                   Q          Di d yo u have any s u pport

       6       staff wo rking for y o u at MLD?

       7                              MR .     REILLY :    Ob j ection to

       8                   fo r m .

       9                   A          There we re - -        they d i dn't

      10       work for us.             T hey wo r ked for MLD ,         but

      11       ther e was staf f              that worked on our loans .

      12                   Q          What d i d t h e     staff do in

      13       rel a t i o n to you r          loans?

      14                   A          There were l oan processo r s .

      15       Th ere were underw r iter s .                T here was title

      16       rev iew .         T he re was post closing.

      17                   Q          What di d th e       loan processors

      18       do   f or your loans ?

      19                   A          T hey would also rev i ew some

      20       of   ou r       documents when they came in .

      21       Typically t hey wou ld get them uploaded

      22       and into t h e         appropriate bu ckets i n o ur

      23       loan origination s yst e m t hat we had o n

      24       the computer .                T h e y wou l d kn o w t he f or m

      25       in wh ich t h e         u nderwri t ers wanted to

           i....--------Rich Moffett Court Reporting, Inc. - - - - - - - - - -
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 81 of 125 PageID #:
                                    1262




       1                                                             80

       2       review them ,     so they wou ld upload them

       3       that way and actually click the

       4       submi ssion button t o        know that they had

       5       --   had a viable loan that was rea d y for

       6       the underwriter to review.

       7               Q        Ultimately the l oan has to be

       8       rev i ewed by the underwriter ,           correct?

       9               A        Yes.

      10               Q        Do you kn o w wher e the

      11       underwriters physically were located?

      12               A        The ones that un derwrote o u r

      13       loans were in the East Mead ow office .

      14               Q        Were you a ble to have contact

      15       wi t h the underwriters ?

      16               A        Yes .

      17               Q        Could you have contact with

      18       the unde rw r i ters abo ut specific loans?

      19               A        Yes .

      20                        Do you mind if we take a

      21       quic k five -minute break?

      22               Q        Sure .     Absolutely .

      23                        (Recess taken .      J


      24               Q        Mr.     Rakeman ,   to your

      25       k nowledge ,   does Mr .     Schiele share you r

           '---------Rich Moffett Court Reporting, Inc. - - - - - - - - - - '
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 82 of 125 PageID #:
                                    1263




       1                                                                    81

       2       same religio us convictions?

       3                  A        Yes .

       4                  Q        Did any other l oan officers

       5       at   MLD share th ose reli gious convictions?

       6                  A        I'm -- probab l y ,   ye a h .

       7                  Q        Do you and Mr.    s· c h i e 1 e   go t o

       8       the same ch u r ch ?

       9                  A        No .

      10                  Q        Di d a ny other MLD lo an

      11       offi cer go to the same hou s e           of   worship

      12       or church as you?

      13                  A        No .

      14                  Q        Were there occasions where

      15       underwrit ers did not approve l o an s                 you

      16       submitted?

      17                  A        Yes.

      18                  Q        Did you ever get into

      19       discussions wit h t hem about t hat?

      20                  A        Yes .

      21                  Q        What percentage of loans

      22       would yo u say were n ot approved and never

      23       approved by underwriters?

      24                  A        That even af ter d iscussion

      25       didn ' t       get approved?

           '---------Rich Moffett Court Reporting, Inc. - - - - - - - ~
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 83 of 125 PageID #:
                                    1264


        1                                                                   82

        2                 Q         Right.

        3                 A         Three percent ,        two percent .

        4                 Q         Were t he re transactions that

       5         you wou ld cease p r o cessing beca u se you

       6         knew it would neve r           get to an

       7        unde rwr iter?

       8                  A         Yes .

       9                  Q         What percent o f       the time did

      10        that occur ?

      11                  A         Twenty percent ..

      12                  Q         What    is the post - closing

      13        department at MLD ?

      14                  A         So if MLD sold their loans t o

      15        investors ,       so if t here was a        post - clos ing

      16        issue ,       and what I     mean by that ,    if the

      17        investo r       wanted documentation or an

      18        explanation on something in order to

      19        purchase the loan ,           the y would correspond

      20        wi t h MLD ' s    post-closing departmen t ,          and

      21        then often times that wo u ld trickle d o wn

      22        ba ck to us to obtain documents ,              i f   we

      23        needed t o ,      f r om,   you kn o w,   the customer

      24        or   whomev e r    they needed.

      25                  Q        Other than you r self or

            .__--------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ _____.
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 84 of 125 PageID #:
                                    1265




       1                                                                    83

       2       Mr .   Schiele ,    who at MLD would have direct

       3       phone communication with a                 customer

       4       duri ng an ordinary loan transac t ion?

       5               A          On a      loan that we were doing

       6       ourselves

       7               Q          Right .

       8               A          -- or j ust ,        like ,    an

       9       applicant?

      10               Q          Wel l ,   isn ' t    the applicant for

      11       one of your loans ?

      12               A          What I' m asking you is are

      13       you asking kind of a gen e ral question or

      14       are you saying if Mike Rakeman has a                   l o an

      15       that he is s elling,           who else speaks to

      16       that customer during the process?

      17               Q          Right.

      18               A          Is that the question?

      19               Q          Ye s .

      20               A          T ypically ,        no one .

      21               Q          When you wo rked at ML D,           did

      22       you have a     license?

      23               A          Yes.

      24               Q          Were there ever a ny

      25       complaints to the licensing ag e ncy about

           ---------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ ___.
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 85 of 125 PageID #:
                                    1266




       1                                                              84

       2       you ?

       3               A        Dur i ng the time at MLD ?

       4               Q        Yes .

       5               A        No .

       6               Q        Prior to t h e time you wo rked

       7       at   MLD were there any complaints?

       8               A        Yes .

       9               Q        Did the license auth o rity

      10       ever take an y discipline aga i nst you?

      11               A        While we worked at MLD?

      12               Q        At any tim e.

      13               A        Yes .

      14               Q        When did that occur?

      15               A        When we worked at Co n tour

      16       Mor tgage .

      17               Q        And was thi s     only o ne

      18       occasion of di s c i pline?

      19               A        Well,   we were -- we got i t

      20       two times .     A second time when we were at

      21       Intercontinental Cap i tal Group .

      22               Q        When you say " we ," a re y o u

      23       referr i ng t o yours elf and Mr .       Schiele ?

      24               A        Yes .

      25               Q        So when you we re at Con t our ,

           '---------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ ____.
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 86 of 125 PageID #:
                                    1267




       1                                                                  85

       2       what were you and Mr .           Schiele disciplined

       3       f or?

       4                        MR .   REILLY :     Just note my

       5               objection t o the questio n .

       6                        Go ahead.

       7               A        The website was not

       8       a u t horiz ed with the New Yo rk Sta t e

       9       Department of Banking.

      10               Q        Was the r e a penalty for t ha t ?

      11               A        Yes.

      12               Q        What was the penalt y?

      13               A        For mys e l f     it was ,    I    believe ,

      14       eit h er 5 or $10,000.

      15               Q        Was that your own discipline

      16       at Contour Mortgage?

      17               A        Yes.

      18               Q        What were you disciplined for

      19       at   I n tercont inental?

      20                        MR .   REILLY :     Again ,       objectio n

      21               t o the question .

      22                        Go ahead .

      23               A        The same thing where this

      24       time we had gone over i t with in -h ouse

      25       legal and they gave us t he green light ,

           "--------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ ___,
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 87 of 125 PageID #:
                                    1268




       1                                                              86

       2       but the banking department saw it

       3       differ entl y so i t was the same for

       4       unlicensed - -        not unlicense d,

       5       unregistered website.

       6               Q        Were you fined?

       7               A        Yes .

       8               Q        How much was the f ine?

       9               A        Twenty-five thousand.

      10               Q        Other than those two

      11       instances ,    have you ever been the subject

      12       of any discipline by the licensing

      13       authorit y?

      14              A         No.

      15               Q        Contour Mortgage ,       who pa i d

      16       the fine ?

      17               A        We did ,   Brian and myse l f .

      18               Q        What about Interc ontinental?

      19              A         Same thing .

      20               Q        I    want to go back to the

      21       advertising.          Who u sually made the call

      22       to the ent i t y that would do the

      23       advertising ,        yourself or Mr.     Schiele?

      24               A        Either one of us but - -

      25       either one of us .

           "---------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ ___,
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 88 of 125 PageID #:
                                    1269


       1                                                               87

       2                Q       Was there any paperwork that

       3       was involved in the purchas ing of the

       4       advertisements?

       5                A       Yes.

       6                Q       Who usually filled those out?

       7                A       It    was reall y more     just a

       8       signature agreeing to the terms ,             and it

       9       woul d be signed by              really anyone could

      10       sign i t ,   myself ,    Brian could have someone

      11       from MLD sign i t .         It didn ' t   make a

      12       difference.

      13                Q       How much t ime did you and

      14       Brian spend a         week o r   a month disc u ssing

      15       the advertising?

      16                A       For a     new campaign?

      17                Q       Yes .

      18                A       I    would say probably around a

      19       week .

      20                Q       One wee k per mo nth?

      21                A       Oh,     are you talking about

      22       starting the new campaign or insights on

      23       how to advertise differently within an

      24       alrea dy running campai gn?

      25                Q       Let's start with starting a

           ..__-------Rich Moffett Court Reporting, Inc. - - - - - - - -
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 89 of 125 PageID #:
                                    1270




       1                                                                88

       2       new campaign.

       3                        How much discussion would you

       4       have between yourself and Mr.               Schiele

       5       about starting a         new campaign?

       6               A        Usually i t was         in conjunction

       7       with the media buyer and/or the station

       8       rep wh ere,    you know ,     a   propos al would be

       9       rolled out to us ,        he and I      would discuss

      10       it ,   we would do some research ,           we would,

      11       you know ,    kick the tires on how we wanted

      12       to approach i t ,       how much frequency we

      13       wanted to run i t ,       and that probably was

      14       all within a         week or two' s     time.

      15               Q        In that one to two weeks ,            how

      16       many hours would you spend on that?

      17               A        I    don't   know ,   maybe f our .

      18               Q        Did you ever go meet a media

      19       buyer or a     station rep in person?

      20               A        Go meet ,     no ,    they woul d come

      21       to our office.

      22               Q        How often would they come to

      23       your office?

      24               A        Typi cally when they were --

      25       if i t was either a new campaign or if

           ---------Rich Moffett Court Reporting, Inc. - - - - - - - ~
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 90 of 125 PageID #:
                                    1271




       1                                                                  89

       2       t h e y had some ideas or j ust wanted to

       3       come o u t    an d ,   y ou know ,    sa y h i   and

       4       discuss some wa ys           in which they can

       5       improv e     upon wh at we ' re a l ready doing .

       6                Q         How oft en di d yo u a n d Br ian

       7       do a    new campaign?

       8                A         While at MLD ?

       9                Q         Ye s .     Yes .

      10                A         I 'd     have to go back a n d      look ,

      11       but I    would say we          pro b a b ly started four

      12       or    f ive different o nes thr ou ghout that

      13       time.

      14                Q         How di d     you and Brian monitor

      15       a    campa i gn?

      16                A         We would look at how many

      17       applic a nts that we          had f rom i t ,    how much

      18       call volume and frequency we got f rom i t ,

      19       how much - -       ho w man y website inquiries or

      20       hits we got from i t ,           a n d then ultimately

      21       what was most important was how many

      22       closed transactions .

      23                Q         And you s t i l l advertise in

      24       your    current position?

      25                A         Ye s .

           1---------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ ____,
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 91 of 125 PageID #:
                                    1272



       1                                                              90

       2               Q        Wh i l e   y o u were wor k ing at MLD

       3       did you eve r     complain about how you were

       4       being compensated?

       5               A        Yes.

       6               Q        Wh o m di d you complain t o ?

       7               A        Joh n ,    Mike and Sc o t t .

       8               Q        What did you complain about?

       9              A         That we weren't getting paid

      10       what we were supposed to.

      11               Q        Could you be mor e        specific?

      12              A         Yeah,      that our commission

      13       chec k was pretty short pretty much every

      14       pay period.

      15               Q        Did you ever complain to

      16       any one at MLD that you should have been

      17       paid overtime?

      18              A         No ,   we didn ' t   complain abou-

      19       overtime specifically.

      20              Q         When is the f irst time that

      21       you bel i eve that you were not compensated

      22       properly because you did not receive

      23       overtime?

      24               A        Well ,     when we   were let go and

      25       fired and we were owed,            realizing that we

           i...--------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ ___..
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 92 of 125 PageID #:
                                    1273




       1                                                                    91

       2       were working well above and beyond a

       3       typical 40 hour workweek and realiz i ng

       4       that by law we s h o ul d        hav e   been

       5       compensated for ,       you know ,       those

       6       additional hours coupled with ,                 you know ,

       7       a   large amount of unpaid commissions ,                you

       8       know ,   that we needed to rectify the

       9       matter.

      10                Q       Wh at is your bel i ef as to

      11       what the unpaid commissions are?

      12                A       Collectively between Brian

      13       and mys elf ?

      14                Q       If   that ' s   the best way you

      15       can measure i t ,     yes .

      16                A       About 1 . 5 mi llio n .

      17                Q       What do you base that on?

      18                A       Contracts wi th them that we

      19       were supposed to be paid on funded loans

      20       that closed while employed at MLD coupled

      21       with our compensation structure.

      22                Q       Do you believe that there

      23       were loans that funded while you were

      24       employe d at MLD that you never received

      25       compensation for?

           ,.._-------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ ____.
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 93 of 125 PageID #:
                                    1274




       1                                                                      92

       2               A          Absolutely.

       3               Q          Is that the entirety of the

       4       1 . 5 millio n ?

       5               A          S o th at ' s     wh a t    the 1 . 5 would

       6       make up .     So we h a d     contracts that

       7       specified a        certain amount of basis

       8       points that we were to be paid when a

       9       loan funded,       and when you do the math on

      10       something like that ,              y ou r     commission

      11       check should never reall y be a

      12       rounded- o ff number.

      13                          A contract says loans fund

      14       wi t hin a certain period of time .                     The

      15       next pa y period you get paid based on

      16       your basis-point contract with the

      17       organization ,       which we never got much.

      18       It was always ,        you kno w ,          light o f   what it

      19       should have been .           It was always a

      20       perfectly round number that it was almost

      21       like they were         just pulling a             number out

      22       of the sky .

      23               Q          Is any of y our claim for

      24       commissions owed based on loans which you

      25       brought in but funded after you were

           '----------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ ___,
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 94 of 125 PageID #:
                                    1275




       1                                                                      93

       2       terminated?

       3                        MR .    REILL Y:       Objection to

       4               f orm.

       5               A        No ,    I   don ' t   believe so.

       6       There wa s    a number of loans that we

       7       originated and when we we re let go on

       8       September 21 ,      2015,      I   believe ,    that then

       9       funded out throughout October and

      10       November ,    but I ' m n ot including those in

      11       that numbe r .

      12               Q        Do you belie ve you are owe d

      13       for t hos e   loans that cl osed

      14       posttermination?

      15               A        Typical ly you would be,                 yes ,

      16       if the employer is honorable ,                 bu t   I   don ' t

      17       think that ' s     the case her e .

      18               Q        What makes you be l ieve that

      19       MLD is not honorable ?

      20               A        Because they kn owingly did

      21       not pay us what they agreed to

      22       contractuall y .

      23               Q        You did have a contract with

      24       MLD ,   correct?

      25               A        Yes .

           ----------Rich Moffett Court Reporting, Inc. - - - - - - - ~
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 95 of 125 PageID #:
                                    1276




       1                                                              94

       2                Q         And you believe that con t ract

       3       should be honored ?

       4                A         Yes.

       5                Q         That ' s   the purpose of a

       6       contract,      ri ght?

       7                A         Corre ct .

       8                Q         And you entered that contract

       9       in good faith believing that MLD would

      10       rely on the terms of that contract.

      11       correct?

      12                A         Yes.

      13                          MR.    REILLY :   Objection to

      14                for m .   Last question .

      15                Q         Do you kn ow how much you are

      16       owed allegedly on your overtime claim?

      17                A         I 'd have to go back and look .

      18       I   k n ow there ' s     some interest   involved as

      19       well ,   but i t was a        large number based on

      20       our time that we had worked there and the

      21       calculations that New York State r equires

      22       you to foll ow .

      23                Q         How many hours a      week do you

      24       estimate that yo u wo rked whil e          yo u were

      25       at MLD?

           '---------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ ____.
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 96 of 125 PageID #:
                                    1277




       1                                                              95

       2               A         About    9 0 hours a week .

       3               Q         Were there hours of operation

       4       for the ML D office for the general

       5       public?

       6               A         What do you mean by " the

       7       general public " ?

       8               Q         I believe you t e stified

       9       earlier that the office could be open as

      10       early as 7:00 a . m .;        is that right?

      11               A         Yes .

      12               Q        And i t could be open as late

      13       as 10 : 00 p . m . ?

      14               A         C orrect.

      15               Q         Did the office advert i se

      16       hours to the general public if someone

      17       wanted to come into MLD?

      18               A         I    don't think that they did.

      19       We didn ' t   really have muc h walk -in

      20       business .      It wasn ' t   a   storefront office

      21       where you would kind of see that .

      22                         Typically a      company like MLD

      23       in that branch setting would have

      24       advertisements that would run or they

      25       would purchase leads and i t would be

           i.-.--------Rich Moffett Court Reporting, I n c . - - - - - - - ~
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 97 of 125 PageID #:
                                    1278




                                                                       96

       2       phone sales done from there .

       3               Q        Were your hours with MLD the

       4       sa me Monday to Friday?

       5               A        Monday through Thursday the y

       6       were pretty consistent.             Friday was

       7       usually a     little bit of a        shorter day ,

       8       but i t wasn ' t ,   you know ,     weeks could

       9       change and days could change based on the

      10       demand.

      11               Q        What were your typical hours

      12       Monday to Thursday ?

      13               A        I   was     I    was working some

      14       facet of mortgage l oan or ig ina ting from

      15       about 7:00 a . m .    to 10 : 00 p . m.

      16               Q        How many of th ose hours were

      17       at the of fi ce?

      18               A        I   would say the majority of

      19       them,   depending on what time I             actually

      20       stepped fo ot in the office ,          I   would

      21       usually leave around 7 : 30 ,         8 : 00 at night,

      22       so some of that work was done from home

      23       after I     got home .

      24                        Most dinners were consumed in

      25       the o ffice ,   so when I        got home,    you know ,

           '---------Rich Moffett Court Reporting, I n c . - - - - - - - ~
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 98 of 125 PageID #:
                                    1279




       1                                                                      97

       2       i t wasn ' t      like I             was sitting down t o --

       3       to another meal or anything like that ,                        so

       4       maj o rity .

       5                  Q          What time did you usuall y ge t

       6       int:o th e       office?

       7                  A          Between 7 and 8 .

       8                  Q          During the t i me           you were

       9       there,         I believe you testified you had a

      10       short commute ?

      11                  A          Yes .

      12                  Q          How long was that co mm ute ?

      13                  A          Ten ,          f ifteen minut es .

      14                  Q          You gave an address earlier

      15       toda y .        Was that the address that you

      16       were living in when you worked at MLD?

      17                  A          No ,       I    lived at 153 Cleveland

      18       Avenue in Rockville Centre .

      19                  Q          So your commut e was f rom that

      20       point to East Meadow?

      21                  A          If     I       went direct l y from my

      22       house ,        yes.

      23                  Q          Where else wou ld you go t o

      24       work from ?

      25                  A          Sometimes the gym .

           '----------Rich Moffett Court Reporting, Inc.---------'
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 99 of 125 PageID #:
                                    1280




       1                                                                             98

       2                   Q         What time wo uld you go to the

       3       gym?

       4                   A         Sometimes          I    would go at       6 in

       5       the morning .               Sometimes I         would go a

       6       l i t t l e bit later ,         dependin g on the day ,

       7       you know ,         depending on what time I                   wok e

       8       up or what I               had going on .            You kn ow ,   all

       9       of our e-mails and faxes a nd everything

      10       came to our phones ,              so there were times

      11       whe r e ,       you k no w,    you wake up ,           you ' re on

      12       that .          You ' re pulling up PDFs and

      13       reviewing documents ,              so I         would be doing

      14       that and then mayb e              go ,       get a     workout and

      15       then he ad to the off i ce.

      16                              I    also had a membership at

      17       the gym that was in the same shopping

      18       center as the office .

      19                   Q         So I     am sorry ,            were you

      20       checking your e - mails and pulling up t h e

      21       PDFs and documents before you left for

      22       the gym?

      23                   A         Some days ,            yes .     Some days,

      24       no .

      25                   Q         Would you check your e-m a i l

           i..--------Rich Moffett Court Reporting, Inc. - - - - - - - - '
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 100 of 125 PageID #:
                                     1281




        1                                                                        99

        2       between when you arrived at the gym and

        3       before you got to t he office ?

        4                A      Yeah ,    at times       I    would go

        5       through my phone ,        yes .

        6                Q       Did you have l un ch wh en yo u

        7       worked f or MLD?

        8                A      Yes .

        9                Q      When did you have lunch?

      10                 A      Midday ,     12 ,   1,   2,    around

      11        there.

      12                 Q      Wh at did you do for lunch?

      13                 A      Ordered in .

      14                 Q      Wher e    did you order fro m?

      15                 A      We get     Frantoni's.            There is

      16        a   pizza place ri gh t     by the of fice.

      17        Coliseum Deli ,        and f or a while I          wa s

      18        buying some precooked meals so I                   would

       19       have them in the f ridge            so I      didn' t     have

      20        to do anything.          It would be right there

       21       ready f or me.

      22                 Q      Wh en lunch was ordered,                  was

      23        that something that was paid for by MLD ?

       24                A      No ,    myself or Brian would

      25        pay .

            "---------Rich Moffett Court Reporting, Inc. - - - - - - - ~
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 101 of 125 PageID #:
                                     1282



        1                                                            1 00

        2                  Q    How did you pa y?

        3                  A    So metimes credit card ,

        4       sometimes cash .

        5                  Q    But that would hav e b een your

        6       own credit card?

        7                  A    Yes.

        8                  Q    Did MLD g i ve you a credi t

        9       ca r d ?

      10                   A    No.

      11                   Q    Is that so mething you would

      12        expense?

      13                   A    No .

      14                   Q    Where would y o u eat l unch ?

      15                   A    At     my d es k.

      16                   Q    With anyone?

      17                   A    Like ,     was anyone sitting a t

      18        my desk with me ?

      19                   Q    Or near y o u .

      20                   A    Br i an and I       shared an office,

      21        so if we ate at the same time I            gu ess you

      22        c o u l d sa y we were eating tog e the r .

      23                   Q    Oka y .

      24                        Did y o u take time off from

      25        wor k wh ile you were eating?

            ~ - - - - - - - R i c h Moffett Court Reporting, Inc. _ _ _ _ _ _ ___,
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 102 of 125 PageID #:
                                     1283



        1                                                                            101

        2               A          If     I       was c h ewing I      wou ld n ' t

        3       take a       phone call ,           but I      would pick up

        4       and say,       " Hang on a            second ,"    swall ow and

        5       then ge t      back o n           the phone .      I   mean ,   it

        6       was all commis sioned .                   It was ,     you kno w,

        7       you ate when you could so to speak .

        8                          So we,            you know,     the re was no

        9       time for doing anything other than work

      10        at that point .               It was a         terrific market .

      11                 Q         Othe r          than MLD,      have you ever

      12        complained t o anybo d y about bei ng

      13        improperly compensated in the mortgage

      14        indust r y?

      15                A          There were times with past

      16        employers where ,                 you k n ow ,   we may argue

      17        over comm i ssions.                 I guess that ' s pretty

      18        typic al for the industry.

      19                 Q         Other than MLD and Contour ,

      20        have you ever compla in ed that any

       21       employer has not pai d                   yo u overtime?

      22                A          No .

       23                Q         Do yo u get overtime                 in your

       24       c u rrent position?

      25                A          No ,       I    d o not .

            - - - - - - - - - R i c h Moffett Court Reporting, Inc. _ _ _ _ _ _ ___,
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 103 of 125 PageID #:
                                     1284




        1                                                                        1 02

        2                Q         Weren ' t     there employees at

        3       MLD who com p leted time sheets?

        4                          MR.    RE I LLY :     Obj ecti on to

        5                f orm.

        6                A         I    c ouldn' t     a ns wer if they d id

        7       or did not .

        8                Q         Did you ever see an y time

        9       sheets wh ile you were at MLD?

       10                A         I    personally never sa w any

       11       time s h eets ,        but I   would imag i ne that

       12       they -- they probably had them .                      I    thin k

       13       I    saw -- I     bel i eve there were e-mails

       14       about completing them ,                but   I   n ever s a w

       15       them and they werenrt directed towards

       16       us .

       17                Q         Did you ever as k anyone why

       18       you d i dn ' t    complete time sheets ?

       19                A         I    ne v er asked anyone ,            no .

      20                 Q         Did you ever as k anyone fo r                    a

       21       time sheet to complete ?

      22                 A         No.

       23                Q         Did you ever recrui t              anyone

       24       to     join this la wsuit?

       25                A         Did I       recruit someone to joi n

            ,__-------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ ___.
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 104 of 125 PageID #:
                                     1285




        1                                                            103

        2       the lawsuit?

        3               Q        Yes .

        4               A       No.

        5               Q       When you worked at MLD ,          who

        6       lived in the house where you lived?

        7               A       Myself ,     my wife and my two

        8       daughters .

        9               Q       What years were your

       10       daughters born?

       11               A       2010 and 2012.

       12               Q       So the y were toddlers when

       13       you worked at MLD?

       14               A       Yes.

       15               Q       Did you bring any clients to

       16      MLD when you started there?

       17                       MR.      REILLY :   Objection to

       18               form.

       19               A       When you say " clients ," l i ke ,

       20       did I    come i n   -- into the ban k with

       21       customers?

       22               Q       Right .

       23               A       So any customers that we had ,

       24       as I    had mentioned previously ,        when we

       25       had a meeting with Contour,           when we had a

            .__-------Rich Moffett Court Reporting, Inc. - - - - - - - ~
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 105 of 125 PageID #:
                                     1286



        1                                                                1 04

        2       Contour meeting and we closed out

        3       whatever because the p i pel ine that we had

        4       there ,       and then any new origination at

        5       that p oin t      woul d h ave been a        ne w

        6       customer,        not anything that we were

        7       coming in with .

        8                 Q         Oth e r    than churches ,      did any

        9       of   you r     customers come from i nstitutions?

      10                  A         I   don ' t   believe so .

      11                  Q         Did you have a Rolodex at

      12        Co ntour?

      13                  A         No.

      14                  Q         Did you ever mentor loan

      15        of fi cers at MLD?

      16                  A         No.

      17                  Q         Did anyone in your office

      18        have a        door on the i r      o f fice at MLD ?

      19                  A         Yes.

       20                 Q         You and Mr.        Schiele were i n

       21       that of f ice?

       22                 A         Yes.

       23                 Q         Was anyone,        other than you

       24       and Mr .       Schiele ,      i n that off i ce - -

       25                 A         No .

            ..___-------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ ____.
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 106 of 125 PageID #:
                                     1287




        1                                                               105

        2                 Q      -- when y ou worked at MLD?

        3                 A     No.

        4                 Q     Was there a ranking of loan

        5       officers at MLD?

        6                 A     As in ,    like ,   who produced the

        7       mos t ?

        8                 Q     Yes .

        9                 A     Nothing official .

       10                 Q     Was there a ranking in

       11       authori t y of the loan officers?

       12                 A     No t    that I ' m aware o f.       I

       13       think all loan off i cers were o n the same

       14       le ve l   just as mortgage loan originators.

       15                 Q     You identified three p e ople

       16       wh o were supervisors before .           Do y o u

      17        recall that?

       18                 A     Yes .

       19                 Q     Were any of them mortgage

       20       loan originators?

      21                  A     None of them were .         Oh,     I

       22       believe that Scott Schraeger had a -- had

       23       a license t o originate.

       24                 Q     To your knowledge ,        did he u se

       25       th at while he worked at MLD?

            "'---------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ __..
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 107 of 125 PageID #:
                                     1288




        1                                                                   106

        2                  A        I 'm not sure .

        3                  Q        Did you and Mr .         Schi e le run

        4        the department insofar as i t pertained to

        5        the mortgage loan officers ?

        6                           MR.     REILLY:       Obj ection to

        7                  form and objection t o the questi o n .

        8                           Go ahead.

        9                  A        No ,    we didn ' t    run anything.

       10                  Q        Did any l o an officers report

       11        to you and/or Mr.             Schiele ?

       12                  A        No .

       13                  Q        When you l e ft ML D,       d i d you

       14        and Mr.       Schiele g o to ge ther t o the next

       15        emp loy e r ?

       16                  A        Yes ,    we did .

       17                  Q        Wa s    that   P rec i sion Finan cial ?

       18                  A        No ,    this was      Intercontinental

       19        Capital Group .            Precision was the one

       20        pri o r    to Contour .

       21                  Q        That ' s    wh e re you a r e   right

       22        now ,     Intercontin en t a l ?

       23                  A        Yes.

       24                  Q        Did any loan offic e rs go f r o m

       25        MLD to Intercontinental Capital,                   other

            ' - - - - - - - - - R ich Moffett Court Reporting, Inc. _ _ _ _ _ _ ____,
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 108 of 125 PageID #:
                                     1289




        l                                                            1 07

        2       than yourse lf and Mr.         Schiel e ?

        3               A        Yes.

        4               Q        How many others?

        5               A        I   thin k about five or so .

        6               Q        Did they all go at the same

        7       time?

        8               A        Yeah,     right around the same

        9       time.       Not everyone but a majority of

       10       them.

       11               Q        Before you left MLD did you

       12       discuss going to Intercontinenta l             Capital

       13       with Mr .     Schiele?

       14               A        Prio r    to getting fired f rom

       15       MLD?

       16               Q        Right .

       17               A        Well,     towards the end of our

       18       tenure there ,       you kn ow ,   we were having

       19       major issues being compensated ,             so much

       20       so that one month I          think I   personally

       21       funded ove r     30 units ,    which in the

       22       business i s     prett y unheard of ,       and I

       23       think one of my checks was less t han

       24       $33, 0 0 0 where i t probably should have

       25       b e en closer to a        high five figure ,    maybe

            '---------Rich Moffett Court Reporting, Inc. - - - - - - - - - -
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 109 of 125 PageID #:
                                     1290




        1                                                                 10 8

        2       even low six figure .

        3                            So at that point we had

        4       discussions of,               you know,   the -- wha t    the

        5        financial        state of the company was and if

        6       we should look at othe r               options .

        7                Q           Can you give me a t imeframe

        8       on that ?

        9                A           Maybe August ,        September ,

       10       around there.

       11                Q           That ' s    2015?

       12                A           Yes.

       13                Q           Were those discussio n s with

       14       you and Mr .         Schiele on ly ,      or were th e re

       15       other peop l e        involved?

       16                A           There was - -        those were

       17       conve r sations that he an d              I   had.

       18                Q           Just the t wo of you?

       19                A           Yeah .

      20                 Q           Ho w many discuss i ons wo uld

       21       y o u say y ou had abo u t          that ?

       22                A           It ' s    t ou g h to recall h o w

       23       many .       I   don' t   k now h o w ma n y .

       24                Q           At the time yo u had tho s e

       25       discussions did you kn o w that the branch

            - - - - - - - - - R i c h Moffett Court Reporting, Inc. - - - - - - - - -
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 110 of 125 PageID #:
                                     1291




        1                                                                   1 09

        2       would close?

        3                 A          No .

        4                 Q          Do you recall wh en th e           branch

        5       cl os e d?

        6                 A          S o we were fired i n September

        7       of     20 15.    I   believ e    that they completely

        8       closed do wn ma yb e           the summe r    of   ' 16 .

        9                 Q          Did you thi n k your leaving

       10       had to do wi th the branch clos i ng?

       11                 A          I   t h ink tha t    t hey thought

       12       that t h e y would be able t o sus t ain the

       13       branch and al l             the expenses and

       14       everyth i ng l i k e         that wi t hout our

       15       pr od uct io n o r       so meho w be able to replace

       16       ou r    produ ct i o n ,    beca u se    looking bac k on

       17       it ,    i t was our revenue and the di ffe rence

       18       of     what we were supposed to get paid and

       19       got paid that bas i call y funded their

       20       entire operat i on i t see ms .

       21                 Q          Let me fol l ow up on that .

       22                            Did anyone ever t e l l         y ou that

       23       he     or she believed that the branch closed

       24       because y o u and Mr .           Schiele left or were

       25       t e rminated?

            - - - - - - - - - - R ich Moffett Court Reporting, Inc. - - - - - - - - -
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 111 of 125 PageID #:
                                     1292




        1                                                                 110

        2              A          No one ever sai d           that t o me

        3       specifically .

        4              Q          How many discussions did you

        5       have with Mr.         S c h i ele about leaving MLD

        6       before y o u   left or were terminated b y

        7       MLD?

        8              A          I   think you asked me that

        9       before .

       10                         I don r t     recall how many .

       11              Q          Did you ever involve any o ne ,

       12       other t h a n Mr.        Sc hi ele ,    in t hose

       13       discussi on s ?

       14              A          No .

       15              Q          Before you left ML D did you

       16       e ver ad vise any MLD loa n off i ce r s            whe re

       17       you were going?

       18              A          No .

       19                         Bu t     just for      the record ,    you

       20       keep saying th at when we left .

       21              Q          Ri gh t .

       22              A          We were terminated .

       23              Q          Okay.        Unders tood .

       24                         MR.     RE IL L Y :    Ob jection to

       25              form.      Last question .

            L---------Rich Moffett Court Reporting, Inc. - - - - - - - - - i
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 112 of 125 PageID #:
                                     1293



        1                                                                       111

        2                 Q         Let me rephrase t hat.

        3                           Befo re you were terminat e d

        4       fr om ML D did you ev e r          advise any loan

        5       o ffice rs ~ o ther t han Mr .             Schi ele ,   where

        6       you were going?

        7                A          No ,   we d i dn ' t    know anything

        8       as of that pe ri od of time because ,                    you

        9       know ,    we were l i t erally work in g

      10        orig i nating loans when we were told to

      11        pack up o ur stu ff .

      12                 Q          We ' l l get t o that .

      13                            What was the perio d of time

      14        betw e e n    your l ast day working at MLD and

      15        you r    fi rs t   day wo r k in g at

      16        Intercontinental Ca pital?

      17                 A          I   h a ve to go back and see

      18        wh en we st ar ted at          I ntercontinenta l ,        but

      19        I   wou ld venture to guess a week or so.

       20                 Q         Wh o we re you talk in g            to at

       21       Intercontin ental Capital ab o ut poss i bly

       22       working t here?

       23                A          Whe n ?

       24                 Q         When y ou we r e        at MLD.

       25                A          Wel l ,   when we       were at MLD,        I

            L..---------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ _ __,
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 113 of 125 PageID #:
                                     1294


        1                                                                         11 2

        2        mean,     on any given time ,            no matter where

        3        we ' re working,         you k now ,     good,       bad or

        4        indifferent,       other bank owners will

        5        c ontact mys elf and/o r             Brian with

        6        opportunities ,          because they ' re awa re of

        7        our reputation in terms of ,                 you know r

        8        product i on and ,        you know ,      doing good ,

        9        clean business .

       10                          So,     you k n ow ,     there ' s many

      11         bank owners t hat would contact us and

      12         speak to us and ,          you know,        it ' s   som e t h ing

      13         that wh e n y o u'r e      i n   a   sales pos i t i on ,

      14         i t 's   foolis h not t o        h ear people out .

      15                  Q        Am I     co rrect in saying th a t

      16         your discussions with Intercontinental i n

      17         August to Sep t ember o f             20 1 5 whil e you

      18         wo rked at ML D we re more serious t han the

      19         discussions you were having with t he

      20         other companies ?

      21                  A        No ,    not necessarily .             I   d on ' t

      22         even k n ow i f    there was a ny as fa r              as back

      23         as in August or a nything lik e                  that.       You

      24         kno w,   th e   t wo gentlemen that a t              the tim e

      25         owned Intercontinental Capital Grou p                        I

            - - - - - - - - - R i c h Moffett Court Reporting, Inc. _ _ _ _ _ _ _ __.
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 114 of 125 PageID #:
                                     1295




        1                                                                  113

        2       had known since ,          you kno w,    I   had known

        3       them f or over a          decade .   So there were

        4       people that I        would speak to

        5       semi - regular ly anyway .

        6               Q        Who were the people at

        7       Intercontinental you spoke with about

        8       potentially working there in August or

        9       September of 2015?

      10                A        I   don't recall what the date

       11       was ,   but the people that owned the bank,

       12       that would be the only ones that I                   would

      13        have any correspondence with ,                  would be

       14       Dustin Damisa and Richard Steinberg .

      15                Q        Tell me that f irst person .

      16                A        Dusti n      Damisa.        All with Ds .

       17               Q        During the period between

       18       when you were terminated by MLD and y o u

       19       worked with Intercontinental did you

       20       speak with any other possible employers?

       21               A        There were some other banks ,

       22       I   believe ,   that we had spoken to that had

       23       contacted us .        I    don't recall off the top

       24       of my head who they were ,              but ,    you know ,

       25       there was kind of one of those things

            ....__-------Rich Moffett Court Reporting, Inc. - - - - - - - - -
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 115 of 125 PageID #:
                                     1296




        1                                                                 1 14

        2       wher e    there would be bank owners that

        3       would periodically check in ,              "H ey ,   how I s

        4       i t going?     You want an opportunity? "

        5       That type o f        conversation .

        6                Q       Did you use a          laptop computer

        7       when you worked at MLD?

        8                A      No.       Well,    I   shouldn ' t   say --

        9       did MLD provide me with a              laptop

       10       computer?

       11                Q       Yes ,    either one.

       12                A      No ,     they didn ' t.      I had a

       13       computer at my house that I               would use .

       14                Q      Wa s     that a    desktop or a

       15       laptop?

       16                A       I    had one of each .

       17                Q       Did those have MLD

       18       information on them?

       19                A      Anything that I           use

       20       pertaining to MLD was a web-based thing

       21       so I     could pull i t up that way.

       22                Q       Did you ever store any of

       23       that on either of your hard drives?

       24                A       I    don ' t   think i t was

       25       something that you were able to store.

            i---------Rich Moffett Court Reporting, Inc. - - - - - - - - - '
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 116 of 125 PageID #:
                                     1297



        1                                                                       1 15

        2                  Q            Mr.    Rakeman ,    I   think I     asked

        3        you your hours Monday through Thursday

        4        and you said you had shorter hours on

        5        Friday,         correct?

        6                  A            Yeah,    and i t wo uld va ry ,       you

        7        know .        Typically o n a         Friday I    wouldn ' t

        8       be going home until 10 : 00 p . m .                  I    usua lly

        9       would start around the same time but ,                         you

      10         know ,    i f    I   could wrap up by ,         you know ,        7

      11         or 8 or so ,           yo u know ,    I   would tr y to d o

      12        that .         It wou ldn ' t always happen,              but .. .

      13                   Q            Would i t be the same start

      14        time ?

      15                   A            Yes.

      16                   Q            What we re your a v erage hours

      17         on Sunday?

      18                   A            It was always as needed but ,

      19         yo u   know,         just the nature o f        the business

      20         and the nature of our positio n,                   when you

      21        wake up in the morning,                    yo u got to do

       22       what you got to do .                  Once you put your

      23        h a nds on your phone you basicall y got

      24        work to do.              You ' re going to see e - mails,

      25         faxes ,       poten t ial leads,          whether it ' s     an

            - - - - - - - - - R i c h Moffett Court Reporting, Inc. _ _ _ _ _ _ ____.
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 117 of 125 PageID #:
                                     1298



        1                                                                                  116

        2       online inquiry or phone cal l s                           that came

        3       in ,     voicemails to check ,                   and you may have

        4       sc he du le d time to talk to a                        customer

        5       about th eir transaction                       'caus e        that may

        6       be a      good t ime for ,            you k now ,         a     husband

        7       and a         wife to both be able to sit down

        8       togethe r           and chat .        So i t         wasn' t

        9       necessaril y            s et t i me    but ,         you know ,      i t

      10        was ve ry e a sy that you cou ld put in ,                                you

      11        know ,        seven ,       eight ,   nin e ,        te n hour da ys

      12        on a     we ekend .

      13                      Q         What would you say was the

      14        average that you worked on Saturdays?

      15                      A         Total dura t ion or time t o

      16        t ime?

      17                      Q         Time t o      t i me .        Let ' s    st ar t

      18        wi t h    that .

      19                      A         I    wo uld say,         you know ,         7,

      20        8: 00     in t h e      morning wou l d be the t i me

      21        that      I       would get my,        y ou know,             phone and

      22        have s tu ff going on ,                and that could be up

      23        until         6,    7 : 00 p .m .,    you know,           wit h breaks

      24        in the interi m .

      25                                You kn ow ,      i f     I    was at my

            i..--------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ ____.
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 118 of 125 PageID #:
                                     1299


           1                                                                                  117

        2           kid ' s       sporting events or something,                          you

        3           know,         I   would do my best not to take my

        4          phone out .

        5                     Q                What ab out Sunday?

        6                     A                Same thing ,         except     I    wou ld

        7          start a            l i ttle bit later .

        8                     Q                What time would you start?

        9                     A                You know,      the morning we'd

       10          have ,      you know,               breakfast,     we'd go to

       11          church,            and then I          usually would get back

      12           home and be able to get to my phone,                                  if

      13           tha t      was our typical Sunday morning,                            by I

      14           you know ,           11 ,    11 :30 .      And same th i ng ,          I

      15           coul d go           ' t ill ,       you know ,    8:00 or so at

      16           night .

      17                      Q             How o f ten would you actually

      18           go to MLD ' s           office on a          Saturday?

      19                      A             Give or tak e ,          t wo,     thr e e

      20           times a            month.

      21                      Q             How often on a            Sunday?

      22                      A             Not oft en .        Onl y    i f       there was

      23           something t hat                 I    needed to d o t h at I

      24           could not do fr o m my house ,                      s o if onc e           a

      25           mon t h t hat would be . . .

               ,.__-------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ ____,
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 119 of 125 PageID #:
                                     1300



        1                                                                              118

        2                       Q         Am I   c o rrect in saying that

        3        if y o u went t o the office for ML D on

        4        Sat urday i t would be f or a short period

        5        of t ime?

        6                       A         Depending .           If there wa s

        7        something that - -                that I        needed to do or

        8        i f   there was -- let 's say there was a

        9        bunch of deals that I                       n e eded to ,   you

      10         know,          as we say ,      pitch o r        sell to a

      11         cus to mer ,          you know,        I    ju st want ed to b e

      12         wher e         I    had ac c ess to things easier than

      13         i f   I    was at h o me .         I       can go in there a nd

      14         do that ,            you know ,    over a        few hours .

      15                                  Sometimes i f          th ere was a

      16         l oc a l       customer that wanted to c ome into

      17         the off ice and discus s                     t hings fa ce to

      18         face       I       co uld meet th em on a S a tu rday ,             so

      19         i t cou ld be a            few h ou rs ,        though.

      20                        Q         On Satu rd ays wo uldn ' t          you try

       21        to d o as muc h wo rk from home as you

       22        possibly could?

       23                       A         If I   had the option.              If I

       24        could g et it done from my hous e as

       25        opposed to going to the office I                            wou ld,

            i - - - - - - - - R i c h Moffett Court Reporting, Inc. - - - - - - - - - - '
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 120 of 125 PageID #:
                                     1301



        1                                                                  119

        2       but ,     you kn ow ,   there were times,       you

        3       know ,     I ' d be in Saturday fo r      f iv e hour s 1

        4       SO •• ,


        5                 Q        Wh at d o you think is th e

        6       average amount of time you spent in MLD ' s

        7       office on a        Saturda y?

        8                 A        When I     would go in ,     you ' re

        9       saying?

      10                  Q        Yes ,    the average amount of

      11        t ime you wo uld sp en d a t       ML D 's ph y sical

      12        o f fice in East Meadow on a           S aturd ay .

      13                  A        Okay ,    so if it was a Saturday

      14        that I        did go to the office I       probably

      15        wo u ld be there f or about fou r          to

      16        f i ve hour s .

      17                  Q        That wa s    two to thre e t imes a

      18        month?

      19                  A        Yeah,    give o r   take.

      20                  Q        What would be the average

       21       amo u nt of time you spent working at ML D' s

       22       off i ce on a      Sunday ,    if yo u went i n on a

      23        Sun d a y ?

      24                  A        It   would really only be i f

      25        the r e was something that I ,          as I    said ,

            '----------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ ___.
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 121 of 125 PageID #:
                                     1302


        1                                                                     12 0

        2        that    I       had to do th ere that I         couldn ' t    do

        3        from my hous e .            So depending on the tas k

        4        i t could be an hour to three the most .

        5                    Q        Am I     correct in saying that

        6       when you worked on Sunday you would try

        7       t o work fr om home as much as poss ible ?

        8                A            Absolutel y.

        9                Q            Am I     correct i n     sayi n g that

       10       on Saturdays a nd Sundays you wanted to

      11        spend as much time as you could wi t h your

      12        famil y?

      13                 A            Yeah ,    you know ,     absol u tely I

      14        would want to             spend as much time with the

      15        family,          but my wife wa s       unde r s t and in g in,

      16        yo u    know,      work and being oka y with that

      17        if i t pul l ed me awa y from the kids .

      18                 Q            And she s t i l l i s

      19        understanding?

      20                 A            Off th e    r e cord .

      21                 Q            Di d   you e v er meet wi th a

      22        chamber o f         commerce about mark e ting f o r

      23        ML D?

      24                 A            I   did no t .

      25                 Q            Did y ou ev e r    me et with o ther

            .__--------Rich Moffett Court Reporting, Inc. - - - - - - - - - - '
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 122 of 125 PageID #:
                                     1303


        1                                                                      121

        2        professionals ,         attorneys ,          real estat e

        3        b r o kers,   accountants concern ing ma rketing

        4        for MLD?

        5                A        I     di d n o t .

        6                Q        Di d     you ever have seminars

        7        for any groups ,         other t han chur c h groups

        8        as we have discussed before,                     for MLD?

        9                A        I   did not.           I    don 1 t   even know

       10        if we did any trip            seminars during our

       11        tenure at MLD .

       12                         MR .    REILLY :           That was my

       13                obj ection to form on that last

      14                 question.

      15                 Q        Other tha n possible church

      16         seminars ,    you don 1 t       re call any o ther

      17         seminars ?

      18                 A        Correct.

      19                 Q        What percentage of your l eads

      20         were generated from your advertiseme nt s ?

      21                A         Almost all o f             them,      95 ,

      22         97 percent .

      23                Q         Where did the rest come from?

      24                A         If,     l i ke ,    we were doing a

      25         loan for a     friend o r           famil y.

            - - - - - - - - - R i c h Moffett Court Reporting, Inc. - - - - - - - - - i
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 123 of 125 PageID #:
                                     1304



        1                                                                  12 2

        2                  Q        Were th e re t i mes yo u would be

        3       at   a     restaurant with your family and you

        4       had t o do wor k related to MLD?

        5                  A        Yes .

        6                           MR.     REILLY:        Objection to

        7                  form .

        8                  Q        That m ight be in the           form of

        9       an e -ma i l or a          phone call ,      co rrect?

       10                  A        Yes .

       11                  Q        Was there any slow season fo r

       12       MLD?

      13                   A        No ,    i t was more market driven

       14       kind of wh ere rates were and things                     like

       15       that since we did a              lot mo re refi.

       16                           As far as purchase bu s iness ,

       17       we didn ' t      real ly re ly too heavily on ,

       18       like ,     the buying season ,             whic h would be,

       19       l i ke ,   s pr i n g and s u mm e r .

       20                  Q        Did yo u      se t   an alarm to wake

       21       up when you worked a t              MLD?

       22                  A        Usually,       yes .

       23                  Q        What       time was t he alarm set

       24       f or?

       25                  A        5: 4 5 .

            .___-------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ ____.
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 124 of 125 PageID #:
                                     1305




        1                                                                  123

        2               Q       How often was your first               stop

        3       the gym?

        4               A       Usuall y i t was .

        5               Q        Do you remember the alarm

        6       code?

        7               A        For?

        8               Q        For MLD.

        9               A       No,     i t changed so many times.

      10        They had an issue with,            like,        homeless

       11       people coming in and companies coming in

      12        and out and changin g ,         so i t was probably

      13        five or ten different ones ,                  and Contour's

      14        in the same building ,          so I     wouldn ' t   be

      15        able to differentiate anyway.

       16               Q       Aside from phone calls and

      17        e-mails ,   did you ever text with potential

      18        customers?

       19               A       Yes.

       20               Q       Is that something that you

       21       would do when you were out of the office?

       22                       MR.     REILLY :        Objection .

       23               Form.

       24               A       Yes ,    I   wou l d.     I    would also

       25       do i t in the office if the customer

            ----------Rich Moffett Court Reporting, Inc. _ _ _ _ _ _ ____,
Case 2:16-cv-00453-ENV-ARL Document 58-7 Filed 01/28/20 Page 125 of 125 PageID #:
                                     1306



        1                                                            124

        2      prefer r ed t o communicate i t t hat wa y .

        3              Q         Was that you r      own cell p hone

        4      or was that an MLD c ell ph on e?

        5              A         Min e .

        6              Q         What vacation s      did you take

        7      while you we re at MLD?

        8                        MR .    REILLY:    Object i on to

        9              form.

       10              A         I   believe that one year I

       11      went to Flori da over April break .

       12              Q         Wha t     was the duration of time

       13      t hat you worked at ML D?

      14               A         December of 20 1 3 through

      15       December of 20 1 5.

      16               Q         Other than t hat one wee k in

      17       Florida ,      do you recall any other

       18      vaca t ions ?

      19                         MR.     REILLY :   Obj e ction to

       20              fo rm .

       21              A         I   t hink I   went to th e

       22      Atlant is in the Bahamas with my wif e              for

       23      a weekend du r ing that period of time .

      24       And sh e ' s    from upstate New Yo rk .        I

       25      believe we went to her dad ' s place over

            L----------Rich Moffett Court Reporting, Inc. _________,
